UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-5301 Date of fiscal year end: June 30 Date of reporting period: June 30, 2011 Name of Fund: Hodges Blue Chip 25 Fund 19-3657 Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP(2) Ticker (2) The J. M. Smucker Company 8/18/2010 832696-405 SJM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) Election of Director issuer for for 1A Kathryn W. Dindo for for 1B Richard K. Smucker for for 1C William H. Steinbrink for for 1D Paul Smucker Wagstaff for for 02 Ratification of Ernst & Young LLP as the company's independent registered public accounting firm for fiscal 2010. issuer abstain for 03 Approval of the J.M. Smucker Company 2010 equity and incentive compensation plan issuer Company Name Meeting Date CUSIP(2) Ticker (2) The Proctor & Gamble Company 10/12/2010 742718-109 PG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Election of Directors issuer for for 1A Angela F. Braly for for 1B Kenneth I. Chenault for for 1C Scott D. Cook for for 1D Rajat K. Gupta for for 1E Robert A. McDonald for for 1F W. James McNerney, Jr. for for 1G Jonathan A. Rodgers for for 1H Mary A. Wilderotter for for 1I Patricia A. Woertz for for 1J Ernesto Zedillo for for 02 Ratify appointment of the independent registered public account firm issuer against against 03 Shareholder proposal - cumulative voting shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Cisco Systems 11/18/2011 17275R-102 CSCO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Director issuer for for 1A Carol A. Bartz for for 1B M. Michele Burns for for 1C Michael D. Capellas for for 1D Larry R. Carter for for 1E John T. Chambers for for 1F Brian L. Halla for for 1G Dr. John L. Hennessy for for 1H Richard M. Kovacevich for for 1I Roderick C. McGeary for for 1J Michael K. Powell for for 1K Arun Sarin for for 1L Steven M. West for for 1M Jerry Yang abstain for 02 To approve a non-binding advisory resolution regarding executive compensation. issuer for for 03 To ratify the appointment of Pricewaterhousecoopers LLP as Cisco's independent registered public accounting firm for the fiscal year ending July 30, 2011. issuer against against 04 Proposal submitted by a shareholder to amend Cisco's bylaws to establish a board committee on environmental sustainability. shareholder against against 05 Proposal submitted by shareholders requesting the board to publish a report to shareholders, within six months, providing a summarized listing and assessment of concrete steps Cisco could reasonably take to reduce the likelihood that its business practices might enable or encourage the violation of human rights, as set forth in the accompanying proxy statement. shareholder against against 06 Proposal submitted by a shareholder requesting that Cisco adopt and implement a policy restricting certain sales in China, adopt a related oversight and compliance system with respect to human rights and provide public disclosure of Cisco's sales to China and certain other governments, as set forth in the accompanying proxy statement. shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Costco Wholesale Corporation 1/27/2011 22160K-105 COST Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Susan L. Decker for for 2) Richard M. Libenson for for 3) John W. Meisenbach for for 4) Charles T. Munger for for 02 Ratification of selection of independent auditors. issuer abstain for 03 Approval, on an advisory basis, of executive compensation. issuer 1 year 3 years 04 An advisory vote on the frequency of holding an advisory vote on executive compensation. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Microsoft Corporation 11/16/2011 594918-104 MSFT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Director: issuer for for 01 Steven A. Ballmer for for 02 Dina Dublon for for 03 William H. Gates III for for 04 Raymond V. Gilmartin for for 05 Reed Hastings for for 06 Maria M. Klawe for for 07 David F. Marquardt for for 08 Charles H. Noski for for 09 Helmut Panke for for 10 Ratification of the selection of Deloitte & Touche LLP as the company's independent auditor. issuer against against 11 Shareholder proposal: establishment of board committee on environmental sustainability. shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Visa Inc. 1/27/2011 92826C-839 V Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 1. To amend the company's certificate of incorporation to declassify the board of directors. issuer for for 2. To amend the company's certificate of incorporation to implement a majority vote standard in uncontested elections of directors. issuer 3.If Proposal 1 to declassify the Board of Directors is approved, to elect the ten directors nominated by the Board of Directors. issuer Nominees: for for 01 Gary P Coughlan for for 02 Mary B. Cranston for for 03 Francisco Javier Fernandez-Carbajal for for 04 Robert W. Matschullat for for 05 Cathy E. Minehan for for 06 Suzanne Nora Johnson for for 07 David J. pang for for 08 Joseph W. Saunders for for 09 William S. Shanahan for for 10 John A. Swainson 4.If Proposal 1 to declassify the Board of Directors is not approved, to elect the three Class I Directors nominated by the Board of Directors to serve until the Company's 2014 annual meeting of stockholders. issuer Nominees: for for 11 Suzanne Nora Johnson for for 12 Joseph W. Saunders for for 13 John A. Swainson for for 5. An advisory vote on executive compensation. issuer 1 year 1 year 6. An advisory vote on the frequency of holding an advisory vote on executive compensation. issuer abstain for 7. To approve the Visa Inc. Incentive Plan, as amended and restated. issuer for for 8. To ratify the appointment of KPMG LLP as the Company's independent registered public accounting firm for fiscal year 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Starbucks Corporation 3/23/2011 855244-109 SBUX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 1A Election of director:Howard Schultz issuer for for 1B Election of director:William W. Bradley for for 1C Election of director:Mellody Hobson for for 1D Election of director:Kevin R. Johnson for for 1E Election of director: Olden Lee for for 1F Election of director:Sheryl Sandberg for for 1G Election of director:James G. Shennan Jr. for for 1H Election of director: Javier G. Teruel for for 1I Election of director:Myron E. Ullman III for for 1J Election of director:Craig E. Weatherup for for 02 Approval of advisory resolution on executive compensation issuer 1 year 1 year 03 Advisory vote on frequency of future advisory votes on executive compensation issuer for for 04 Approval of revised performance criteria under 2005 long term equity incentive plan issuer for for 05 Approval of an amendment and restated of 2005 long term equity incentive plan, including an increase in number of authorized shares under the plan issuer for for 06 Ratification of the selection of Deloitte & Touche LLP as our independent registered public accounting firm for the fiscal year ending October 2, 2011 issuer against against 07 Shareholder proposal regarding recycling strategy for beverage containers shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Schlumberger Limited 4/6/2011 806857-108 SLB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 1A Election of director:P. Camus issuer for for 1B Election of director:P. Currie for for 1C Election of director:A. Gould for for 1D Election of director:T. Isaac for for 1E Election of director:K.V. Kamath for for 1F Election of director:N. Kudryavtsev for for 1G Election of director:A. Lajous for for 1H Election of director: M.E. Marks for for 1I Election of director:E. Moler for for 1J Election of director:L.R. Reif for for 1K Election of director:T.I. Sandvold for for 1L Election of director:H. Seydoux for for 1M Election of director:P. Kibsgaard for for 1N Election of director:L.S. Olayan for for 02 To approve the advisory resolution on executive compensation. issuer 1 year 2 years 03 Advisory vote on the frequency of future advisory votes on executive compensation. issuer against for 04 To approve the amendment to the company's articles of incorporation to increase the authorized common share capital. issuer for for 05 To approve the amendments to the company's articles of incorporation to clarify the voting standard in contested director elections and to make certain other changes. issuer for for 06 To approve the company's financial statements and declaration of dividends. issuer for for 07 To approve the appointment of the independent registered public accounting firm. issuer Company Name Meeting Date Ticker (2) Texas Instruments Incorporated 4/21/2011 882508-104 TXN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Director issuer for for 1A RW Babb Jr for for 1B DA Carp for for 1C CS Cox for for 1D SP MacMillan for for 1E PH Patsley 1F R.E. Sanchez for for 1H WR Sanders for for 1I RJ Simmons for for 1J RK Templeton for for 1K CT Whitman for for 02 Board proposal regarding an advisory vote on named executive officer compensation. issuer 1 year 3 years Board proposal regarding an advisory vote on the frequency of future advisory votes on named executive officer compensation. issuer for for 04 Board proposal to ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm for 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) The Hershey Company 4/28/2011 427866-108 HSY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Director issuer for for 1) P.M. Arway for for 2) R.F. Cavanaugh for for 3) C.A. Davis for for 4) J.M. Mead for for 5) J.E. Nevels for for 6) A.J. Palmer for for 7) T.J. Ridge for for 8) D.L. Shedlarz for for 9) D.J. West for for 02 Ratify the appointment of KPMG LLP as independent auditors for 2011. issuer for for 03 Approve, on a non-binding advisory basis, a resolution approving executive compensation. issuer 1 year 1 year 04 Select, on a non-binding advisory basis, the frequency of stockholder votes on executive compensation. issuer abstain for 05 Approve the Hershey Company amended and restated equity and incentive compensation plan. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Johnson & Johnson 4/28/2011 478160-104 JNJ Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Election of Directors: issuer for for 1A Mary Sue Coleman for for 1B James G. Cullen for for 1C Ian E. L. Davis for for 1D Michael M. E. Johns for for 1E SusanL. Lindquist for for 1F Anne M. Mulcahy for 1G Leo F. Mullin for for 1H William D. Perez for for 1I Charles Prince for for 1J David Satcher for for 1K William C. Weldon for for 02 Ratification of appointment of Pricewaterhousecoopers LLP as independent registered public accounting firm for 2011. issuer for for 03 Advisory vote on named executive officer compensation. issuer 1 year 1 year 04 Advisory vote on frequency of advisory vote on named executive officer compensation. issuer against against 05 Shareholder proposal on pharmaceutical price restraint shareholder against against 06 Shareholder proposal on amendment to company's equal employment opportunity policy shareholder against against 07 Shareholder proposal on adopting non-animal methods for training shareholder Company Name Meeting Date CUSIP(2) Ticker (2) International Business Machines Corp. 4/26/2011 459200-101 IBM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Directors issuer for for 1A AJP Belda for for 1B WR Brody for for 1C KI Chenault for for 1D ML Eskew for for 1E SA Jackson for for 1F AN Liveris for for 1G WJ McNerney Jr. for for 1H JW Owens for for 1I SJ Palmisano for for 1J JE Spero for for 1K S Taurel for for 1L LH Zambrano for for 02 Ratification of appointment of independent registered public accounting firm (page 71) issuer for for 03 Advisory vote on executive compensation (page 72) issuer 1 year 3 years 04 Advisory vote regarding frequency of advisory vote on executive compensation (page 73) issuer against against 05 Stockholder proposal on cumulative voting (page 74) stockholder against against 06 Stockholder proposal to review political contributions policy stockholder against against 07 Stockholder proposal on lobbying stockholder Company Name Meeting Date CUSIP(2) Ticker (2) The Boeing Company 5/2/2011 097023-105 BA Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1 Election of Director: issuer for for 1A John E. Bryson for for 1B David L. Calhoun for for 1C Arthur D. Collins Jr. for for 1D Linda Z. Cook for for 1E Kenneth M. Duberstein for for 1F Edmund P. Giambastiani Jr. for for 1G Edward M. Liddy for for 1H John F. McDonnell for for 1I W. James McNerney Jr. for for 1J Susan C. Schwab for for 1K Ronald A. Williams for for 1L Mike S. Zafirovski for for 02 Advisory vote on executive compensation. issuer 1 year 3 years 03 Recommend the frequency of advisory notes on executive compensation issuer for for 04 Ratification of the appointment of Deloiite & Touche LLP as independent auditor for 2011. issuer against against 05 Independent monitoring of the human rights code. stockholder against against 06 Report on political activity. stockholder against against 07 Action by written consent stockholder against against 08 Change ownership threshold to call special meetings stockholder against against 09 Independent chairman stockholder Company Name Meeting Date CUSIP(2) Ticker (2) The Coca-Cola Company 4/27/2011 191216-100 KO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Directors: issuer for 1A Herbert A. Allen for for 1B Ronald W. Allen for for 1C Howard G. Buffett for for 1D Barry Diller for for 1E Evan G. Greenberg for for 1F Alexis M. Herman for for 1G Muhtar Kent for for 1H Donald R. Keough for for 1I Maria Elena Logomasino for for 1J Donald F. McHenry for for 1K Sam Nunn for for 1L James D. Robinson III for for 1M Peter V. Ueberroth for for 1N Jacob Wallenberg for for 1O James B. Williams for for 02 Ratification of the appointment of Ernst & Young LLP as independent auditors issuer for for 03 Approval of the performance measures available under the performance incentive plan of the Coca-Cola Company to preserve the tax deductibility of the awards issuer for for 04 Approval of the performance measures available under the Coca-Cola Company 1989 restricted stock award plan to preserve the tax deductibility of the awards issuer for for 05 Advisory vote on execute compensation (say on pay vote) issuer 1 year 1 year 06 Advisory vote on the frequency of holding the say on pay vote issuer against against 07 Shareowner proposal regarding a report on bisphenol-A shareholder Company Name Meeting Date CUSIP(2) Ticker (2) General Electric Company 4/27/2011 369604-103 GE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1 Election of Director: issuer for for A1 W. Geoffrey Beattie for for A2 James I Cash, Jr for for A3 Ann M. Fudge for for A4 Susan Hockfield for for A5 Jeffrey R. Immelt for for A6 Andrea Jung for for A7 Alan G. (A.G.) Lafley for for A8 Robert W. Lane for for A9 Ralph S. Larsen for for A10 Rochelle B. Lazarus for for A11 James J. Mulva for for A12 Sam Nunn for for A13 Roger S. Penske for for A14 Robert J. Swieringa for for A15 James S. Tisch for for A16 Douglas A. Warner III for for B1 Ratification of KPMG issuer for for B2 Advisory resolution on executive compensation issuer 1 year 1 year B3 Advisory vote on the frequency of future advisory votes on executive compensation issuer against against C1 Shareholder proposal: cumulative voting stockholder against against C2 Shareholder proposal: future stock options stockholder against against C3 Shareholder proposal: withdraw stock options granted to executives stockholder against against C4 Shareholder proposal: climate change risk disclosure stockholder against against C5 Shareholder proposal: transparency in animal research stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Transocean, Ltd 5/13/2011 H8817H-100 RIG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 01Approval of the 2010 annual report, the consolidated financial statements of Transocean Ltd. for fiscal year 2010 and the statutory financial statements of Transocean Ltd. for the fiscal year 2010. issuer abstain for 02Discharge of the members of the Board of Directors & Executive Officers from liability for activities during fiscal year 2010. issuer for for 03Appropriation of available earnings for fiscal year 2010. issuer for for 04 Proposed reallocation of free reserve to legal reserve, reserve from capital contributions. issuer for for 05 Rescission of the distribution to shareholders in the form of a par value reduction as approved at the 2010 annual general meeting. issuer for for 06 Release and allocation of legal reserve, reserve from capital contributions, to dividend reserve from capital contributions; dividend distribution out of the dividend reserve from capital contributions.If proposal 3 and proposal 5 are not approved as proposed by the board of directors, there will be no vote on this proposal 6. issuer for for 07 New authorized share capital. issuer for 08 Reduction of the maximum number of members of the board of directors to 12. issuer for Election of class III directors issuer for for 9A Jagjeet S. Bindra for for 9B Steve Lucas for for 9C Tan Ek Kia for for 9D Martin B. McNamara for for 9E Ian C. Strachan for for 10 Appointment of Ernst & Young LLP as the company's independent registered public accounting firm for fiscal year 2011 and reelection of Ernst & Young Ltd., Zurich, as the company's auditor for a further one year term. issuer for for 11 Advisory vote on executive compensation. issuer 1 year 1 year 12 Advisory vote on the frequency of executive compensation vote. issuer Company Name Meeting Date CUSIP(2) Ticker (2) American Express Company 5/2/2011 AXP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1 Election of directors issuer not voted for 01 DF Akerson not voted for 02 C Barshefsky not voted for 03 UM Burns not voted for 04 KI Chenault not voted for 05 P Chernin not voted for 06 TJ Leonsis not voted for 07 J Leschly not voted for 08 RC Levin not voted for 09 RA McGinn not voted for 10 ED Miller not voted for 11 SS Reinemund not voted for 12 RD Walter not voted for 13 RA Williams not voted for 2 Ratification of appointment of Pricewaterhousecoopers LLP as our independent registered public accounting firm for 2011 issuer not voted for 3 Advisory vote on executive compensation issuer not voted 1 year 4 Advisory vote on frequency of advisory executive compensation issuer not voted against 5 Shareholder proposal relating to cumulative voting for directors shareholder not voted against 6 Shareholder proposal relating to the calling of special shareholder meeting shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Chevron Corporation 5/25/2011 166764-100 CVX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1 Election of Director: issuer for for 1A LF Deily for for 1B RE Denham for for 1C RJ Eaton for for 1D C Hagel for for 1E E Hernandez for for 1F GL Kirkland for for 1G DB Rice for for 1H KW Sharer for for 1I CR Shoemate for for 1J JG Stumpf for for 1K RD Sugar for for 1L C Ware for for 1M JS Watson for for 02 Ratification of independent registered public accounting firm issuer for for 03 Advisory vote on named executive officer compensation issuer 1 year 1 year 04 Advisory vote on the frequency of future advisory votes on named executive officer compensation issuer against against 05 Stockholder proposal: independent director with environmental experience stockholder against against 06 Stockholder proposal: human rights committee stockholder against against 07 Stockholder proposal: sustainable metric for executive compensation stockholder against against 08 Stockholder proposal: guidelines for country selection stockholder against against 09 Stockholder proposal: financial risks from climate change stockholder against against 10 Stockholder proposal:hydraulic fracturing stockholder against against 11 Stockholder proposal:offshore oil wells stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Exxon Mobile Corporation 5/25/2011 30231G-102 XOM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 01 Director issuer for for 1) MJ Boskin for for 2) P Brabeck-Letmathe for for 3) LR Faulkner for for 4) JS Fishman for for 5) KC Frazier for for 6) WW George for for 7) MC Nelson for 8) SJ Palmisano for for 9) SS Reinemund for for 10) RW Tillerson for for 11) EE Whitacre Jr. for for 02 Ratification of independent auditors issuer for for 03 Advisory vote on compensation issuer 1 year 3 years 04 Frequency of advisory vote on executive compensation issuer against against 05 Independent chairman shareholder against against 06 Report on political contributions shareholder against against 07 Amendment of EEO policy shareholder against against 08 Policy on water shareholder against against 09 Report on Canadian oil sands shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Wal-Mart Stores, Inc 6/3/2011 931142-103 WMT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Election of Directors issuer for for 1A Aida M. Alvarez for for 1B James W. Breyer for for 1C M. Michele Burns for for 1D James I. Cash, Jr. for for 1E Roger C. Corbett for for 1F Douglas N. Daft for for 1G Michael T. Duke for for 1H Gregory B. Penner for for 1I Steven S. Reinemund for for 1J H. Lee Scott Jr. for for 1K Arne M. Sorenson for for 1L Jim C. Walton for for 1M S. Robson Walton for for 1N Christopher J. Williams for for 1O Linda S. Wolf for for 02 Ratification of Ernst & Young LLP as independent accountants issuer for for 03 Advisory vote on executive compensation issuer 1 year 1 year 04 Advisory vote on the frequency of future advisory votes on executive compensation issuer against against 05 Gender identity non-discrimination policy shareholder against against 06 Political contributions report shareholder against against 07 Special shareowner meetings shareholder against against 08 Require supplier(s) to publish an annual sustainability report shareholder against against 09 Climate change risk disclosure shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Union Pacific Corporation 5/5/2011 UNP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Election of Directors issuer not voted for 1a AH Card Jr not voted for 1b EB Davis Jr not voted for 1c TJ Donohue not voted for 1d AW Dunham not voted for 1e JR Hope not voted for 1f CC Krulak not voted for 1g MR McCarthy not voted for 1h WW McConnell not voted for 1i TF McLarty III not voted for 1j SR Rogel not voted for 1k JH Villarreal not voted for 1l JR Young not voted for 02 Ratification of the appointment of Deloitte & Touche LLP as independent registered public accounting firm issuer not voted for 03 Advisory vote on executive compensation issuer not voted 1 year 04 Advisory vote on the frequency of future advisory votes on executive compensation issuer for 05 Company proposal to amend the company's Articles of Incorporation to reduce shareholder voting requirements related to: issuer not voted for 5a Actions adversely affecting preferred stock issuer not voted for 5bRemoval of directors issuer not voted for 5c Changing the authorized amount of capital stock issuer not voted against 06 Shareholder proposal regarding an independent director to serve as chairman of the board if properly presented at the annual meeting shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Southwest Airlines Co. 5/18/2011 844741-108 LUV Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1 Election of Director: issuer for for 1ADavid W. Biegler for for 1BDouglas H. Brooks for for 1CWilliam H. Cunningham for for 1DJohn G. Denison for for 1EGary C. Kelly for for 1FNancy B. Loeffler for for 1GJohn T Montford 1H Thomas M Nealon for for 1IDaniel D. Villanueva for for 02 Advisory vote to approve named executive officer compensation issuer 1 year 1 year 03 Advisory vote on frequency of votes on named executive officer compensation issuer for for 04 Ratification of the selection of Ernst & Young LLP as the independent auditors for the year ending December 31, 2011 issuer against against 05 Adopt simple majority vote shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Vulcan Materials Company 5/13/2011 929160-109 VMC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Donald M James for for 2) Ann M Korologos for for 3) James T Prokopanko for for 4) K Wilson-Thompson abstain for 02 Amendment of the company's 2006 omnibus long term incentive plan issuer for for 03 Proposal to approve the advisory (non-binding) resolution relating to executive compensation issuer 1 year 1 year 04 Proposal regarding frequency of an advisory (non-binding) vote on executive compensation issuer for for 05 Ratification of the appointment of independent registered public accounting firm. issuer against against 06 Shareholder proposal regarding majority voting for director elections shareholder against against 07 Shareholder proposal regarding declassifying the board shareholder Name of Fund: Hodges Pure Contrarian Fund 19-3659 Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP(2) Ticker (2) The Great Atlantic & Pacific Tea Co Inc. 7/15/2010 390064-103 GAP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 01 Proposal to approve an amendment to the company's charter to increase the total number of shares of common stock which the company has authority to issue from 160,000,000 to 260,000,000 shares. issuer 02 Director issuer for for 1) B. Gaunt for for 2) D. Kourkoumelis for for 3) E. Lewis for for 4) G. Mays for for 5) M.B. Tart-Bezer for for 03 Proposal to ratify the appointment of Pricewaterhousecoopers LLP as the company's independent registered public accounting firm. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Legg Mason, Inc. 7/27/2010 524901-105 LM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) John T. Cahill for for 2) Dennis R. Beresford for for 3) Nelson Peltz for for 4) W. Allen Reed for for 5) Nicholas J. St. George abstain for 02 Amendment to the Legg Mason, Inc. executive incentive compensation plan. issuer for for 03 Ratification of the appointment of PricewaterhousecoopersLLP as independent registered public accounting firm. issuer abstain against 04 Stockholder proposal regarding the executive incentive compensation plan. stockholder abstain against 05 Stockholder proposal regarding independent chairman. stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Dryships, Inc. 9/6/2010 Y2109Q-101 DRYS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Director: issuer for for 1) Chryssoula Kandylidis for for 2) George Demathas for for 02 To approve the appointment of Ernst & Young (Hellas) certified auditors accountants S.A. as Dryships Inc.'s independent auditors for the fiscal year ending December 31, 2010. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Palm Harbor Homes, Inc 9/22/2010 696639-103 PHHM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Larry H. Keener for for 2) William M. Ashbaugh for for 3) Frederick R. Meyer for for 4) A. Gary Shilling for for 5) Tim Smith for for 6) W. Christopher Wellborn for for 7) John H. Wilson for for 02 Amend and restate the company's amended and restated Articles of Incorporation. issuer for for 03 Ratify the adoption of the shareholder rights plan. issuer for for 04 Ratification of the appointment of Ernst & Young LLP for the independent auditors for the fiscal year ending March 25, 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Texas Industries, Inc. 10/13/2010 882491-103 TXI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Mel G. Brekhus for for 2) Robert D. Rogers for for 3) Donald G. Steinhart for for 02 To approve the selection of Ernst & Young LLP as our independent auditors. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Winnebago Industries, Inc. 12/14/2010 974637-100 WGO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1 Director issuer for for 1) Robert M. Chiusano for for 2) Jerry N. Currie for for 3) Lawrence A. Erickson for for 02 Ratification of the appointment of Deloitte & Touche LLP as Winnebago Industries, Inc. independent registered public accountants for our fiscal year 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Commercial Metals Company 1/17/2011 201723-103 CMC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1 Director issuer for for 1) Robert L. Guido for for 2) Sarah E. Raiss for for 3) J. David Smith for for 4) Robert R. Womack for for 02 Vote to ratify the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for the 2011 fiscal year. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Luby's, Inc. 1/20/2011 549282-101 LUB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 1A Election of director:Jill Griffin issuer for for 1B Election of director:Christopher J. Pappas for for 1C Election of director:Judith B. Craven for for 1D Election of director:Arthur Rojas Emerson for for 1E Election of director:Frank Markantonis for for 1F Election of director:Gasper Mir, III for for 02 Proposal to ratify the appointment of Grant Thornton LLP as the independent public accountants of the corporation issuer Company Name Meeting Date CUSIP(2) Ticker (2) Kulicke & Soffa Industries Inc 2/8/2011 501242-101 KLIC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Mr. Bruno Guilmart for for 2) Mr. Barry White for for 02 Ratification of the appointment of Pricewaterhousecooers LLP as our independent registered public accounting firm for the fiscal year ending October 1, 2011. issuer for for 03 To approve, by non-binding vote, executive compensation issuer 1 year 2 years 04 To recommend, by non-binding vote, the frequency of executive compensation votes. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Atwood Oceanics, Inc. 2/10/2011 050095-108 ATW Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01. Director issuer for for 1) Deborah A. Beck for for 2) Robert W. Burgess for for 3) George S. Dotson for for 4) Jack E. Golden for for 5) Hans Helmerich for for 6) James R. Montague for for 7) Robert J. Saltiel abstain for 02 To approve our Atwood Oceanics, Inc. amended and restated 2007 long term incentive plan as described in the accompanying proxy statement. issuer for for 03 To ratify the appointment of Pricewaterhousecoopers LLP as our independent auditors. issuer for for 04 To approve, by a shareholder non-binding advisory vote, the compensation paid by the company to its named executive officers, commonly referred to as a "say on pay" proposal. issuer 1 year 1 year 05 To establish, by a shareholder non-binding advisory vote, the frequency of submission to shareholders of advisory "say on pay" proposal. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Imperial Sugar Company 2/18/2011 453096-208 IPSU Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1A Election of director:Gaylord O. Coan issuer for for 1B Election of director:David C. Moran for for 1C Election of director:John E. Stokely for for 02 Proposal to approve an amendment and restatement of the company's long term incentive plan. issuer for for 03 Proposal to ratify the appointment of Deloitte & Touche LLP as the company's independent registered public accounting firm for its fiscal year ending September 30, 2011. issuer for for 04 Advisory vote on the compensation of the company's named executive officers. issuer for for 05 Advisory vote on the frequency of holding an advisory vote on the compensation of the company's named executive officers. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Alico, Inc. 2/18/2011 016230-104 ALCO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) John R. Alexander for for 2) JD Alexander for for 3) Robert E. Lee Caswell for for 4) Thomas A. Mcauley for for 5) Charles L. Palmer for for 6) Ramon Rodriguez for for 7) John D. Rood for for 8) Robert J. Viguet Jr for for 9) Gordon Walker for for 02 Approval of the amended and restated director compensation plan. issuer for for 03 Ratification of company's auditors issuer for for 04 The advisory approval of the compensation of the named executive officers as disclosed in the company's proxy statement issuer 1 year 3 years 05 The advisory approval of the frequency of a shareholder advisory vote to approve the compensation of the named executive officers issuer Company Name Meeting Date CUSIP(2) Ticker (2) Hyperdynamics Corporation 2/17/2011 448954-107 HDY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Ray Leonard for for 2) Robert A. Solberg for for 3) Herman Cohen for for 4) William O. Strange for for 5) Lord David Owen for for 6) Fred Zeidman for for 02 To amend the company's certificate of incorporation to provide more detail with respect to the powers of the board of directors in connection with issuing preferred stock. issuer abstain for 03 To amend the company's certificate of incorporation to allow the election of directors without written ballot. issuer abstain for 04 To amend the company's certificate of incorporation to provide, to the fullest extent permitted by Delaware law, that directors will not be liable to the company or the company's stockholders for monetary damages for breach of fiduciary duty as a director. issuer for for 05 Ratify the appointment of GBH CPAS, PC as the company's independent auditor for the fiscal year ending June 30, 2011. issuer for for 06 To approve an advisory vote on executive compensation. issuer 1 year 3 years 07 To approve an advisory vote on the frequency of holding an advisory vote on executive compensation. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Helmerich & Payne, Inc. 3/2/2011 423452-101 HP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) John D. Zeglis for for 2) William L. Armstrong for for 02 Ratification of Ernst & Young LLP as auditors for 2011 issuer abstain for 03 Approval of the Helmerich & Payne, Inc 2010 long term incentive plan issuer abstain for 04 Advisory vote on executive compensation issuer 1 year 3 years 05 Advisory vote on the frequency of the advisory vote on executive compensation issuer against against 06 Stockholder proposal to eliminate classification of the terms of the company's board of directors to require that all directors stand for election annually stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Whole Foods Market, Inc. 2/28/2011 966837-106 WFMI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Dr John Elstrott for for 2) Gabrielle Greene for for 3) Shahid (Hass) Hassan for for 4) Stephanie Kugelman for for 5) John Mackey for for 6) Walter Robb for for 7) Jonathan Seiffer for for 8) Morris (Mo) Siegel for for 9) Jonathan Sokoloff for for 10) Dr Ralph Sorenson for for 11) W. (Kip) Tindell III for for 02 Ratification of the appointment of Ernst & Young LLP as independent auditor for the company for fiscal year 2011 issuer for for 03 Ratification of the compensation package granted to our named executive officers issuer 1 year 2 years 04 Advisory vote on the frequency of shareholder votes on executive compensation issuer against against 05 Shareholder proposal to amend the company's bylaws to permit removal of directors with or without cause shareholder against against 06 Shareholder proposal to require the company to have, whenever possible, an independent chairman of the board of directors who has not previously served as an executive officer of the company shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Starbucks Corporation 3/23/2011 855244-109 SBUX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 1A Election of director:Howard Schultz issuer for for 1B Election of director:William W. Bradley for for 1C Election of director:Mellody Hobson for for 1D Election of director:Kevin R. Johnson for for 1E Election of director: Olden Lee for for 1F Election of director:Sheryl Sandberg for for 1G Election of director:James G. Shennan Jr. for for 1H Election of director: Javier G. Teruel for for 1I Election of director:Myron E. Ullman III for for 1J Election of director:Craig E. Weatherup for for 02 Approval of advisory resolution on executive compensation issuer 1 year 1 year 03 Advisory vote on frequency of future advisory votes on executive compensation issuer for for 04 Approval of revised performance criteria under 2005 long term equity incentive plan issuer for for 05 Approval of an amendment and restatement of 2005 long term equity incentive plan, including an increase in number of authorized shares under the plan issuer for for 06 Ratification of the selection of Deloitte & Touche LLP as our independent registered public accounting firm for the fiscal year ending October 2, 2011 issuer against against 07 Shareholder proposal regarding recycling strategy for beverage containers shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Furniture Brands International 5/5/2011 360921-100 FBN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Directors: issuer for 1A Ira D. Kaplan for for 1B Ann S Lieff for for 1C Maureen A McGuire for for 1D Aubrey B Patterson for for 1E George E Ross for for 1F Alan G Schwartz for for 1G Ralph P Scozzafava for for 1H James M. Zimmerman for for 02Ratification of the appointment of KPMG LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2011. issuer for for 03 Advisory vote on executive compensation issuer 1 year 1 year 04 Advisory vote on the frequency of the advisory vote on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) A.T. Cross Company 4/28/2011 227478-104 ATX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 01 Fixing the number of Class A directors at three and Class B directors at six issuer for 02 Director issuer for for 1) Harlan M. Kent for for 2) Andrew J. Parsons for for 3) Frances P. Philip for for 03 Approval of the amendment to omnibus incentive plan issuer Company Name Meeting Date CUSIP(2) Ticker (2) Gannett Co., Inc 5/3/2011 364730-101 GCI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Director issuer for for 1) John E. Cody for for 2) Craig A. Dubow for for 3) Howard D. Elias for for 4) Arthur H. Harper for for 5) John Jeffry Louis for for 6) Marjorie Magner for for 7) Scott K. McCune for for 8) Duncan M. McFarland for for 9) Neal Shapiro for for 02 Proposal to ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm for the 2011 fiscal year. issuer for for 03 Non-binding advisory vote to approve the compensation of the company's named executive officers. issuer 1 year 1 year 04 Non-binding advisory vote on the frequency of future advisory votes approving the compensation of the company's named executive officers. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Tootsie Roll Industries, Inc 5/2/2011 890516-107 TR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Melvin J. Gordon for for 2) Ellen R. Gordon for for 3) Lane Jane Lewis-Brent for for 4) Barre A. Seibert for for 5) Richard P. Bergeman for for 02 Ratify the appointment of Pricewaterhousecoopers LLP as the independent registered public accounting firm for the fiscal year 2011. issuer for for 03 Approval of non-binding resolution regarding executive compensation issuer 1 year 3 years 04 Advisory vote on the frequency of executive compensation advisory votes issuer Company Name Meeting Date CUSIP(2) Ticker (2) Penson Worldwide Inc 4/28/2011 709600-100 PNSN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Daniel P. Son 2) Dr. James S. Dyer for for 02 To approve a non-binding advisory resolution on the compensation of the company's named executive officers issuer 1 year 3 years 03 To provide a non-binding advisory vote whether a non-binding stockholder vote on the compensation of the company's named executive officers should occur every one, two or three years issuer abstain for 04 To approve an amendment to the company's amended and restated 2000 stock incentive plan that increases the number of shares available for issuance under the plan by 1,000,000 shares issuer for for 05 To ratify the selection of BDO Seidman LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2011 issuer Company Name Meeting Date CUSIP(2) Ticker (2) The New York Times Company 4/27/2011 650111-107 NYT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Director: issuer for for 1) Raul E. Cesan for for 2) Ellen R. Marram for for 3) Thomas Middelhoff for for 4) Doreen A. Toben for for 04Ratification of Ernst & Young LLP as auditors issuer Company Name Meeting Date CUSIP(2) Ticker (2) Belo Corp 5/10/2011 080555-105 BLC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Robert W Decherd for for 2) Dunia A Shive for for 3) M Anne Szostak for for 02 Ratification of the appointment of Ernst & Young LLP as the company's independent registered public accounting firm issuer for for 03 An advisory resolution on executive compensation (say on pay) issuer 1 year 3 years 04 An advisory vote on the frequency of future advisory votes on say on pay issuer Company Name Meeting Date ; Ticker (2) Boston Scientific Corporation 5/10/2011 101137-107 BSX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Director: issuer for for 1A Katharine T Bartlett for for 1B Bruce L Byrnes for for 1C Nelda J Connors for for 1D J Raymond Elliott for for 1E Kristain M Johnson for for 1F Ernest Mario for for 1G NJ Nicholas, Jr for for 1H Pete M Nicholas for for 1I Uwe E Reinhardt for for 1J John E Sununu for for 02 Advisory vote to approve Boston Scientific Corporation's 201 executive compensation issuer 1 year 1 year 03 Advisory vote to recommend the frequency of holding an advisory vote on Boston Scientific Corporation's executive compensation issuer for for 04 Proposal to approve Boston Scientific Corporation's 2011 long term incentive plan issuer for for 05 Proposal to approve an amendment and restatement of Boston Scientific Corporation's 2006 global employee stock ownership plan. issuer for for 06 Proposal to ratify the appointment of Ernst & Young LLP as Boston Scientific Corporation's independent registered public accounting firm for the 2011 fiscal year issuer Company Name Meeting Date CUSIP(2) Ticker (2) Encore Wire Company 5/3/2011 292562-105 WIRE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Donald E. Courtney for for 2) Thomas L. Cunningham for for 3) Daniel L. Jones for for 4) William R. Thomas, III for for 5) Scott D. Weaver for for 6) John H. Wilson for for 02 Proposal to approve, in an non-binding adivsory vote, the compensation of the company's named executive officers issuer 1 year 3 years 03 Determination, in a non-binding advisory vote, whether a stockholder vote to approve the compensation of the company's named executive officers should occur every one, two or three years issuer for for 04 Proposal to ratify the appointment of Ernst & Young LLP as independent auditors of the company for the year ending December 31, 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) A H Belo Corporation 5/18/2011 001282-102 AHC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Ronald D. McCray for for 2) Louis E. Caldera for for 3) Robert W. Decherd for for 4) Tyree B. (Ty) Miller for for 02 Ratification of the appointment of KPMG LLC as the company's independent registered public accounting firm. issuer for for 03 Approval of an advisory resolution on executive compensation (say-on-pay) issuer 1 year 3 years 04 Advisory vote on the frequency of future say-on-pay votes (say-on-pay frequency) issuer Company Name Meeting Date CUSIP(2) Ticker (2) Transocean, Ltd 5/13/2011 H8817H-100 RIG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 01Approval of the 2010 annual report, the consolidated financial statements of Transocean Ltd. for fiscal year 2010 and the statutory financial statements of Transocean Ltd. for the fiscal year 2010. issuer abstain for 02Discharge of the members of the Board of Directors & Executive Officers from liability for activities during fiscal year 2010. issuer for for 03Appropriation of available earnings for fiscal year 2010. issuer for for 04 Proposed reallocation of free reserve to legal reserve, reserve from capital contributions. issuer for for 05 Rescission of the distribution to shareholders in the form of a par value reduction as approved at the 2010 annual general meeting. issuer for for 06 Release and allocation of legal reserve, reserve from capital contributions, to dividend reserve from capital contributions; dividend distribution out of the dividend reserve from capital contributions.If proposal 3 and proposal 5 are not approved as proposed by the board of directors, there will be no vote on this proposal 6. issuer for for 07 New authorized share capital. issuer for 08 Reduction of the maximum number of members of the board of directors to 12. issuer for Election of class III directors issuer for for 9A Jagjeet S. Bindra for for 9B Steve Lucas for for 9C Tan Ek Kia for for 9D Martin B. McNamara for for 9E Ian C. Strachan for for 10 Appointment of Ernst & YOung LLP as the company's independent registered public accounting firm for fiscal year 2011 and reelection of Ernst & Young Ltd., Zurich, as the company's auditor for a further one year term. issuer for for 11 Advisory vote on executive compensation. issuer 1 year 1 year 12 Advisory vote on the frequency of executive compensation vote. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Tejon Ranch Co. 5/10/2011 879080-109 TRC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Director issuer for for 1) John L. Goolsby for for 2) Norman Metcalfe for for 3) Kent G. Snyder for for 02 Ratification of Ernst & Young, LLP as the company's independent registered public accounting firm for fiscal 2011. issuer for for 03 Advisory vote on the compensation of the company's named executive officers as disclosed in the proxy statement issuer 1 year 3 years 4 Advisory vote on the frequency of future advisory votes on the compensation of the company's named executive officers issuer Company Name Meeting Date CUSIP(2) Ticker (2) Smart Balance, Inc. 5/11/2011 83169Y-108 SMBL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) William E. Hooper for for 2) Gerald J. Laber for for 3) James B. Leighton for for 02 Proposal to approve the advisory resolution on executive compensation issuer 1 year 1 year 03 Proposal to provide an advisory vote on the frequency of future advisory votes on executive compensation issuer for for 04 Proposal to ratify the appointment of Ehrhardt Keefe Steiner & Hottman PC as the company's independent registered public accounting firm for fiscal year 2011 issuer Company Name Meeting Date CUSIP(2) Ticker (2) PulteGroup, Inc. 5/11/2011 745867-101 PHM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Brian P. Anderson for for 2) Cheryl W. Grise for for 3) Patrick J. O'Leary for for 4) Thomas M. Schoewe for for 02 The ratification of the appointment of Ernst & Young LLP as our independent registered public accounting firm. issuer for for 03 An advisory vote on executive compensation issuer 1 year 1 year 04 An advisory vote on the frequency with which an advisory vote on executive compensation should be held issuer against against 05 A shareholder proposal requesting an amendment to the company's corporate governance guidelines to require that the chairman of the board of directors be an independent director, if properly presented at the meeting shareholder against against 06 A shareholder proposal regarding the use of performance-based options, if properly presented at the meeting shareholder against against 07 A shareholder proposal requesting cumulative voting in the contested election of directors, if properly presented at the meeting shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Intrusion Inc. 5/19/2011 46121E-205 INTZ Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) G. Ward Paxton for for 2) T. Joe Head for for 3) J. Fred Bucy, Jr. for for 4) James F. Gero for for 5) Donald M. Johnston abstain for 02 To approve the amendment to the 2005 stock incentive plan, to change the authorized aggregate number of shares issuable under the plan from 3,000,000 to 3,400,000 shares, as described in the accompanying proxy statement and set forth in appendix A thereto. issuer for for 02Ratification of the appointment of Whitley Penn LLP as independent auditors of the company for the fiscal year ending December 31,2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Heelys, Inc 6/9/2011 42279M-107 HLYS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Jerry R. Edwards for for 2) Patrick F. Hamner for for 3) Thomas C. Hansen for for 4) Gary L. Martin for for 5) N Roderick McGeachy III for for 6) Glenn M. Neblett for for 7) Ralph T. Parks for for 8) Richard F. Strup for for 02 Ratification of the appointment of Grant Thornton LLp as the company'sindependent registered public accounting firm for the fiscal year ended 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) The St. Joe Company 5/17/2011 790148-100 JOE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Election of Director issuer for for 1A Bruce R. Berkowitz for for 1B Charles J. Crist Jr for for 1C Hugh M. Durden for for 1D Thomas A. Fanning for for 1E Charles M. Fernandez for 1F Howard S. Frank for for 1G Delores M. Kesler for for 1H Thomas P. Murphy Jr abstain none 02 Approve, on an advisory (non-binding) basis, our executive compensation programs and policies as described in the accompanying proxy statement issuer 1 year 1 year 03 Select, on an advisory (non-binding) basis, the frequency of shareholder votes on executive compensation issuer for for 04 Ratification of the appointment of KPMG LLP as our independent registered public accounting firm for the 2011 fiscal year. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Southwest Airlines Co. 5/18/2011 844741-108 LUV Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1 Election of Director: issuer for for 1ADavid W. Biegler for for 1BDouglas H. Brooks for for 1CWilliam H. Cunningham for for 1DJohn G. Denison for for 1EGary C. Kelly for for 1FNancy B. Loeffler for for 1GJohn T Montford 1H Thomas M Nealon for for 1IDaniel D. Villanueva for for 02 Advisory vote to approve named executive officer compensation issuer 1 year 1 year 03 Advisory vote on frequency of votes on named executive officer compensation issuer for for 04 Ratification of the selection of Ernst & Young LLP as the independent auditors for the year ending December 31, 2011 issuer against against 05 Adopt simple majority vote shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Dean Foods Company 5/19/2011 242370-104 DF Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Election of Director issuer for for 1A Stephen L. Green for for 1B Joseph S. Hardin Jr for for 1C John R. Muse for for 02 Proposal to amend the Dean Fods Company 2007 stock incentive plan issuer for for 03 Proposal to approve our executive compensation issuer 1 year 2 years 04 Proposal to approve the frequency of stockholder votes on our executive compensation issuer for for 05 Proposal to ratify Deloitte & Touche LLP as independent auditor issuer abstain against 06 Stockholder proposal regarding tax gross-ups stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Cubic Energy, Inc. 5/25/2011 229675-103 QBC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Calvin A. Wallen III for for 2) Gene C. Howard for for 3) Herbert A. Bayer for 4) Bob L. Clements for for 5) Jon S. Ross for for 6) Phyllis K. Harding for for 7) William L. Bruggeman Jr for for 8) David B. Brown for for 9) Paul R. Ferretti for for 02 Ratification of Philip Vogel & Co. PC, as independent registered public accountants for the fiscal year ending June 30, 2011 issuer Company Name Meeting Date CUSIP(2) Ticker (2) Aegean Marine Petroleum Network, Inc. 5/12/2011 Y0017S-102 ANW Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Peter C. Georgiopoulos for for 2) John P. Tavlarios for for 3) Spyridon Fokas for for 02 Proposal to ratify the appointment of Deloitte Hadjipavlou Sofianos & Cambanis S.A. as the company's independent auditors for the fiscal year ending December 31, 2011 issuer Company Name Meeting Date CUSIP(2) Ticker (2) Frozen Foods Express Industries, Inc. 5/18/2011 359360-104 FFEX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Barrett D. Clark for for 2)Kevin K. Kilpatrick for for 3)S. Russell Stubbs for for 02Ratification of Grant Thornton LLP as the company's independent registered public accountants. issuer for for 03 Advisory vote on executive compensation issuer 1 year 3 years 04 Advisory vote on the frequency of conducting the advisory vote on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) AMR Corporation 5/18/2011 001765-106 AMR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1.Director issuer for for 1) Gerard J. Arpey for for 2) John W. Bachmann for for 3) Armando M. Codina for for 4) Alberto Ibarguen for for 5) Ann M. Korologos for for 6) Michael A. Miles for for 7) Philip J. Purcell for for 8) Ray M. Robinson for for 9) Judith Rodin for for 10) Matthew K. Rose for for 11) Roger T. Stauback for for 02Ratification of the selection by the audit committee of Ernst & Young LLP as independent auditors for the year 2011 issuer for for 03 Advisory vote on executive compensation issuer 1 year 1 year 04 Advisory vote on frequency of advisory vote on executive compensation issuer abstain against 05 Stockholder proposal relating to cumulative voting for the election of directors. stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Sandridge Energy, Inc. 6/3/2011 80007P-307 SD Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Roy T. Oliver for for 2) Tom L. Ward for for 02 Ratify the selection of Pricewaterhousecoopers LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2011. issuer for for 03 Approve an amendment to the Sandridge Energy, Inc. 2009 incentive plan to increase the number of shares of company common stock issuable under the plan. issuer for for 04 Approve, in a non-binding vote, the compensation provided to the company's named executive officers, as disclosed pursuant to item 402 of securities and regulation S-K under the Securities and Exchange Act of 1934. issuer 1 year 3 years 05 Recommend, in a non-binding vote, whether a non-binding stockholder vote to approve the compensation of the company's named executive officers should occur every one, two or three years. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Stein Mart, Inc. 6/14/2011 858375-108 SMRT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1 Director issuer for for 1) Ralph Alexander for for 2) Alvi R. Carpenter for for 3) Irwin Cohen for for 4) Susan Falk for for 5) Linda M. Farthing for for 6) Mitchell W. Legler for for 7) Robert L. Mettler for for 8) Richard L. Sisisky for for 9) Jay Stein for for 10) Martin E. Stein, Jr. for for 11) David H. Stovall, Jr. for for 12) John H. Williams, Jr. for for 02 To approve an advisory resolution on executive compensation issuer 1 year 1 year 03 To conduct an advisory vote on the frequency of future advisory votes on executive compensation issuer for for 04 To approve the material terms of the performance goals under the Stein Mart Inc. 2001 omnibus plan and to authorize three (3) million additional shares available for issuance under that plan issuer for for 05 To ratify the appointment of Pricewaterhousecoopers LLP as the company's independent registered certified public accounting firm for the fiscal year ending January 28, 2012. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Harry Winston Diamond Corporation 6/9/2011 41587B-100 HWD Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Directors issuer for for 1) Matthew W. Barrett for for 2) Micheline Bouchard for for 3) David Carey for for 4) Robert A. Gannicott for for 5) Noel Harwerth for for 6) Daniel Jarvis 7) Jean-Marc Loubier for for 8) Laurent E. Mommeja for for 9) J. Roger B. Phillimore for for 02For the re-appointment of KPMG LLP, chartered accountants, as auditors of the corporation. issuer Company Name Meeting Date CUSIP(2) Ticker (2) G-III Apparel Group, Ltd. 6/7/2011 36237H-101 GIII Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Morris Goldfarb for for 2) Sammy AAron for for 3) Thomas J. Brosig for for 4) Alan Feller for for 5) Jeffrey Goldfarb for for 6) Carl Katz for for 7) Laura Pomerantz for for 8) Willem Van Bokhorst for for 9) Richard White for for 02Proposal to approve an amendment to our certificate of incorporation to increase the number of authorized shares of common stock issuer for for 03 Proposal to approve, on an advisory basis, the compensation of our named executive officers issuer 1 year 1 year 04 Proposal to approve, on an advisory basis, the frequency of future advisory votes on compensation of our named executive officers issuer for for 05 Proposal to ratify the appointment of Ernst & Young LLP issuer Company Name Meeting Date CUSIP(2) Ticker (2) Sirius XM Radio Inc 5/25/2011 82967N-108 SIRI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Directors: issuer for for 1A Joan L. Amble for for 1B Leon D. Black for for 1C Lawrence F. Gilberti for for 1D Eddy W. Hartenstein for for 1E Jams P. Holden for for 1F Mel Karmazin for for 1G James F. Mooney for for 1H Jack Shaw for for 02 Ratification of the appointment of KPMG LLP as our independent registered public accountants for 2011. issuer for for 03 Proposal to approve the advisory (non-binding) resolution relating to executive compensation issuer 1 year 3 years 04 Advisory (non-binding) vote on frequency of future executive compensation votes issuer Company Name Meeting Date CUSIP(2) Ticker (2) Chico's FAS, Inc. 6/23/2011 168615-102 CHS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Director issuer for for 1A John J. Mahoney for for 1B David F. Walker for for 1C Stephen E. Watson for for 02 Proposal to approve Chico's FAS, Inc. second amended and restated employee stock purchase plan issuer for for 03 Proposal to ratify the appointment of Ernst & Young LLP as independent certified public accountants. issuer for for 04 Advisory resolution approving executive compensation issuer 1 year 1 year 05 Advisory vote on the frequency of future advisory votes on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) Delta Air Lines, Inc 6/30/2011 247361-702 DAL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Director issuer for for 1A Richard H. Anderson for for 1B Edward H. Bastian for for 1C Roy J. Bostock for for 1D John S. Brinzo for for 1E Daniel A. Carp for for 1F John M. Engler for for 1G Mickey P. Foret for for 1H David R. Goode for for 1I Paula Rosput Reynolds for for 1J Kenneth C. Rogers for for 1K Kenneth B. Woodrow for for 02 To approve, on an advisory basis, the compensation of Delta's named executive officers issuer 1 year 1 year 03 To recommend, on an advisory basis, the frequency of future advisory votes on executive compensation issuer for for 04 To ratify the appointment of Ernst & Young LLP as Delta's independent auditors for the year ending December 31, 2011 issuer against against 05 Stockholder proposal regarding cumulative voting in the election of directors stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Krispy Kreme Doughnuts, Inc. 6/14/2011 501014-104 KKD Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Directors issuer for for 1) C. Stephen Lynn for for 2) Michael H. Sutton for for 3) Lizanne Thomas for for 02 Advisory vote on the compensation of our named executive officers as disclosed in our 2011 proxy statement. issuer 1 year 1 year 03 Advisory vote on the frequency of future advisory votes on executive compensation issuer for for 04The ratification of the appointment of PriceWaterhouseCoopers LLP as the company's independent registered public accounting firm for its fiscal year ending January 29, 2012. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Ennis, Inc. 6/30/2011 293389-102 EBF Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Frank D Bracken for for 2) Keith S. Walters for for 3) Irshad Ahmad for for 02 Ratification of Grant Thornton LLP as our independent registered public accounting firm for fiscal year 2012 issuer for for 03 Approval of an amendment to the 2004 long term incentive plan to provide an additional 1,000,000 shares and to extend the expiration date of the plan through June 30, 2021 issuer for for 04 To approve a non-binding advisory vote on executive compensation issuer 1 year 3 years 05 To approve a non-binding vote on the frequency of holding the non-binding advisory vote on executive compensation issuer for for 06 In their discretion, the proxies are authorized to vote upon such other business as may properly come before the meeting issuer Company Name Meeting Date CUSIP(2) Ticker (2) Westport Innovations Inc 7/14/2011 960908-309 WPRT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for 1) John A. Beaulieu for for 2) Warren J. Baker for for 3) M.A. (Jill) Bodkin for for 4) David R. Demers for for 5) Dezso J. Horvath for for 6) Sarah Liao Sau Tung for for 7) Albert Maringer for for 8) Gottfried (Guff) Muench for for 02Appointment of KPMG LLP as auditors of the corporation for the ensuing year and authorizing the directors to fix their remuneration. issuer Name of Fund: Hodges Equity Income Fund 19-3658 Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP(2) Ticker (2) The J.M. Smucker Company 8/18/2010 832696-405 SJM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Directors issuer for for 1A Kathryn W. Dindo for for 1B Richard K. Smucker for for 1C William H. Steinbrink for for 1D Paul Smucker Wagstaff for for 02 Ratification of appointment of Ernst & Young LLP as the company's independent registered public accounting firm for the 2011 fiscal year. issuer abstain for 03 Approval of the J.M. Smucker Company 2010 equity and incentive compensation plan. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Educational Development Corporation 7/29/2010 281479-105 EDUC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) John A. Clerico for for 2)5 Randall W. White for for 02 Proposal to ratify the selection of Hogan Taylor LLP as independent registered public accounting firm for fiscal year 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Rocky Mountain Chocolate Factory 8/18/2010 774678-403 RMCF Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Franklin E. Crail for for 2) Lee N. Mortensen for for 3) Bryan J. Merryman for for 4) Gerald A. Kien for for 5) Clyde Wm. Engle for for 6) Scott G. Capdevielle for for 02 To ratify the selection of the audit committee of the board of directors, of Ehrhardt Keefe Steiner & Hottman PC as the company's independent public accounting firm for the fiscal year ending February 28, 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Centurylink, Inc 8/24/2010 156700-106 CTL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 01 A proposal to approve the issuance of shares of Centurylink common stock in connection with the merger contemplated bythe agreement and plan of merger, dated as of April 21, 2010, by and among Qwest Communications International, Inc., the company, and SB44 Acquisition Company, as such agreement may be amended from time to time. issuer for for 02 A proposal to approve the adjournment of the meeting, if necessary, to solicit additional proxies if there are not sufficient votes for the proposal to issue Centurylink common stock in company in connection with the merger. issuer Company Name Meeting Date CUSIP(2) Ticker (2) The Proctor & Gamble Company 10/12/2010 732718-109 PG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Director issuer for for 1A Angela F. Braly for for 1B Kenneth I. Chenault for for 1C Scott D. Cook for for 1D Rajat K. Gupta for for 1E Robert A. McDonald for for 1F AW. James McNerney, Jr. for for 1G Jonathan A. Rodgers for for 1H Mary A. Wilderotter for for 1I Patricia A. Woertz for for 1J Ernesto Zedillo for for 02 Ratify appointment of the independent registered public accounting firm issuer against against 03 Shareholder proposal - cumulative voting shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Sysco Corporation 11/12/2010 871829-107 SYS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Director: issuer for for 1A John M. Cassaday for for 1B Manuale A. Fernandez for for 1C Hans-Joachim Koerber for for 1D Jackie M. Ward for for 02 To approve an amendment to the Sysco Corporation 1974 employees' stock purchase plan to reserve 5,000,000 additional shares of Sysco Corporation common stock for issuance under the plan. issuer for for 03 To ratify the appointment of Ernst & Young LLP as Sysco's independent accountants for fiscal 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Centerpoint Energy, Inc. 4/21/2011 15189T-107 CNP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Director issuer for for 1A Donald R. Campbell for for 1B Milton Carroll for for 1C O. Holcombe Crosswell for for 1D Michael P. Johnson for for 1E Janice M. Longoria for for 1F David M. McClanahan for for 1G Susan O. Rheney for for 1H R.A. Walker for for 1I Peter S. Wareing for for 1J Sherman M. Wolff for for 02 Ratify the appointment of Deloitte & Touche LLP as independent auditors for 2011. issuer for for 03 Approve the advisory resolution on executive compensation. issuer 1 year 1 year 04 Advisory vote on the frequency of future advisory shareholder votes on executive compensation. issuer abstain for 05 Approve the material terms of the performance goals of the short term incentive plan. issuer abstain for 06 Approve the amendment to the stock plan for outside directors. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Atmos Energy Corporation 2/9/2011 049560-105 ATO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Director issuer for for 1A Kim R. Cocklin for for 1B Richard W. Douglas for for 1C Ruben E. Esquivel for for 1D Richard K. Gordon for for 02 Proposal to amend the company's 1998 long term incentive plan to increase the number of shares reserved for issuance under the plan and to extend theterm of the plan for an additional five years. issuer abstain for 03 Proposal to amend the company's annual incentive plan for management to extend the term for an additional five years. issuer for for 04 Proposal to ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm for fiscal 2011. issuer abstain for 05 Proposal for an advisory vote by shareholders to approve the compensation of the company's named executive officers for fiscal 2010 ("say on pay") issuer 1 year 1 year 06 Proposal for an advisory vote on the frequency of vote on say on pay in future years. issuer Company Name Meeting Date CUSIP(2) Ticker (2) The Female Health Company 3/24/2011 314462-102 FHCO Vote (3) MRV (4) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) David R. Bethune for for 2) Stephen M. Dearholt for for 3) Mary M. Frank, Ph.D for for 4) William R. Gargiulo, Jr for for 5) Mary Ann Leeper, Ph.D for for 6) O.B. Parrish for for 7) Michael R. Walton for for 8) Richard E. Wenninger for for 02 To ratifythe appointment of McGladrey & Pullen LLP as the company's independent registered public accounting firm for the fiscal year ending September 30, 2011 issuer abstain for 03 To approve the non-binding advisory proposal on executive compensation. issuer 1 year 3 years 04 To approve the non-binding advisory proposal on the frequency of future advisory votes on executive compensation. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Eli Lilly and Company 4/18/2011 532457-108 LLY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Director issuer for for 1A M.L. Eskew for for 1B A.G. Gilman for for 1C K.N. Horn for for 1D J.C. Lechleiter for for 02 Ratification of the appointment by the audit committee of the board of Ernst & Young LLP as principal independent auditors for 2011. issuer for for 03 Approve, by non-binding vote, 2010 compensation paid to the company's named executive officers. issuer 1 year 1 year 04 Recommend, by non-binding vote, the frequency of future advisory votes on executive compensation. issuer for for 05 Approve amendments to the articles of incorporation to provide for annual election of all directors. issuer abstain for 06 Approve amendments to the articles of incorporation to eliminate all supermajority voting requirements. issuer abstain for 07 Approve the executive officer incentive plan. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Kimberly-Clark Corporation 4/21/2011 494368-103 KMB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Director issuer for for 1A John R. Alm for for 1B John F. Bergstrom for for 1C Abelardo E. Bru for for 1D Robert W. Decherd for for 1E Thomas J. Falk for for 1F Mae C. Jemison, M.D. for for 1G James M. Jenness 1H Nancy J. Karch for for 1I Ian C. Read for for 1J Linda Johnson Rice for for 1K Marc J. Shapiro for for 1L G. Craig Sullivan for for 02 Ratification of auditors issuer for for 03 Approval of the 2011 outside directors' compensation plan issuer for for 04 Approval of the 2011 equity participation plan issuer for for 05 Advisory vote on executive compensation program issuer 1 year 1 year 06 Advisory vote on the frequency of an advisory vote on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) Johnson & Johnson 4/28/2011 478160-104 JNJ Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Election of Directors: issuer for for 1A Mary Sue Coleman for for 1B James G. Cullen for for 1C Ian E. L. Davis for for 1D Michael M. E. Johns for for 1E Susan L. Lindquist for for 1F Anne M. Mulcahy for 1G Leo F. Mullin for for 1H William D. Perez for for 1I Charles Prince for for 1J David Satcher for for 1K William C. Weldon for for 02 Ratification of appointment of Pricewaterhousecoopers LLP as independent registered public accounting firm for 2011. issuer for for 03 Advisory vote on named executive officer compensation. issuer 1 year 1 year 04 Advisory vote on frequency of advisory vote on named executive officer compensation. issuer against against 05 Shareholder proposal on pharmaceutical price restraint shareholder against against 06 Shareholder proposal on amendment to company's equal employment opportunity policy shareholder against against 07 Shareholder proposal on adopting non-animal methods for training shareholder Company Name Meeting Date CUSIP(2) Ticker (2) HCP, Inc. 4/28/2011 40414L-109 HCP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) 01 Election of Director issuer for 1A James F. Flaherty III for for 1B Christine N. Garvey for for 1C David B. Henry for for 1D Lauralee E. Martin for for 1E Michael D. McKee for for 1F) Peter L. Rhein for for 1G Kenneth B. Roath for for 1H Richard M. Rosenberg for for 1I Joseph P. Sullivan for for 02 Ratification of the appointment of Deloitte & Touche LLP as HCP's independent registered public accounting firm for the fiscal year ending December 31, 2011. issuer for for 03 Advisory vote on executive compensation issuer 1 year 1 year 04 Advisory vote on the frequency of future advisory votes on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) Cinemark Holdings, inc 5/12/2011 17243V-102 CNK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Steven P. Rosenberg for for 2) Enrique F. Senior for for 3) Donald G. Soderquist for for 4) Roger T. Staubach for for 02 Approval and ratification of the appointment of Deloitte & Touche, LLP, as the independent registered public accountant issuer for for 03 Approval of the non-binding, advisory resolution regarding executive compensation issuer 1 year 1 year 04 Recommendation on the frequency of future advisory votes on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) AT& T Inc. 4/29/2011 00206-R T Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Directors issuer for for 1A Randall L. Stephenson for for 1B Gilbert F. Amelio for for 1C Reuben V. Anderson for for 1D James H. Blanchard for for 1E Jaime Chico Pardo for for 1F James P. Kelly for for 1G Jon C. Madonna for for 1H Lynn M. Martin for for 1I John B. McCoy for for 1J Joyce M. Roche for for 1K Matthew K. Rose for for 1L Laura D'Andrea Tyson for for 02 Ratification of appointment of independent auditors. issuer abstain for 03 Approve 2011 incentive plan issuer for for 04 Advisory vote on executive compensation issuer 1 year 3 years 05 Advisory vote on frequency of vote on executive compensation issuer against against 06 Political contributions stockholder against against 07 Special stockholder meetings stockholder against against 08 Written consent stockholder Company Name Meeting Date CUSIP(2) Ticker (2) International Business Machines Corp. 4/26/2011 459200-101 IBM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Directors issuer for for 1A AJP Belda for for 1B WR Brody for for 1C KI Chenault for for 1D ML Eskew for for 1E SA Jackson for for 1F AN Liveris for for 1G WJ McNerney Jr. for for 1H JW Owens for for 1I SJ Palmisano for for 1J JE Spero for for 1K S Taurel for for 1L LH Zambrano for for 02 Ratification of appointment of independent registered public accounting firm (page 71) issuer for for 03 Advisory vote on executive compensation (page 72) issuer 1 year 3 years 04 Advisory vote regarding frequency of advisory vote on executive compensation (page 73) issuer against against 05 Stockholder proposal on cumulative voting (page 74) stockholder against against 06 Stockholder proposal to review political contributions policy stockholder against against 07 Stockholder proposal on lobbying stockholder Company Name Meeting Date CUSIP(2) Ticker (2) The Boeing Company 5/2/2011 097023-105 BA Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1 Election of Director: issuer for for 1A John E. Bryson for for 1B David L. Calhoun for for 1C Arthur D. Collins Jr. for for 1D Linda Z. Cook for for 1E Kenneth M. Duberstein for for 1F Edmund P. Giambastiani Jr. for for 1G Edward M. Liddy for for 1H John F. McDonnell for for 1I W. James McNerney Jr. for for 1J Susan C. Schwab for for 1K Ronald A. Williams for for 1L Mike S. Zafirovski for for 02 Advisory vote on executive compensation. issuer 1 year 3 years 03 Recommend the frequency of advisory notes on executive compensation issuer for for 04 Ratification of the appointment of Deloiite & Touche LLP as independent auditor for 2011. issuer against against 05 Independent monitoring of the human rights code. stockholder against against 06 Report on political activity. stockholder against against 07 Action by written consent stockholder against against 08 Change ownership threshold to call special meetings stockholder against against 09 Independent chairman stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Verizon Communications 5/5/2011 92343V-104 VZ Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Directors issuer for for 1A Richard L. Carrion for for 1B M. Frances Keeth for for 1C Robert W. Lane for for 1D Lowell C. McAdam for for 1E Sandra O. Moose for for 1F Joseph Neubauer for for 1G Donald T. Nicolaisen for for 1H Clarence Otis, Jr. for for 1I Hugh B. Price for for 1J Ivan G. Seidenberg for for 1K Rodney E. Slater for for 1L John W. Snow for for 02 Ratification of appointment of independent registered public accounting firm issuer for for 03 Advisory vote related to executive compensation issuer 1 year 1 year 04 Advisory vote related to future votes on executive compensation issuer abstain against 05 Disclose prior government service shareholder abstain against 06 Performance stock unit performance thresholds shareholder abstain against 07 Cumulative voting shareholder against against 08 Shareholder right to call a special meeting shareholder Company Name Meeting Date CUSIP(2) Ticker (2) The Coca-Cola Company 4/27/2011 191216-100 KO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Directors: issuer for 1A Herbert A. Allen for for 1B Ronald W. Allen for for 1C Howard G. Buffett for for 1D Barry Diller for for 1E Evan G. Greenberg for for 1F Alexis M. Herman for for 1G Muhtar Kent for for 1H Donald R. Keough for for 1I Maria Elena Logomasino for for 1J Donald F. McHenry for for 1K Sam Nunn for for 1L James D. Robinson III for for 1M Peter V. Ueberroth for for 1N Jacob Wallenberg for for 1O James B. Williams for for 02 Ratification of the appointment of Ernst & Young LLP as independent auditors issuer for for 03 Approval of the performance measures available under the performance incentive plan of the Coca-Cola Company to preserve the tax deductibility of the awards issuer for for 04 Approval of the performance measures available under the Coca-Cola Company 1989 restricted stock award plan to preserve the tax deductibility of the awards issuer for for 05 Advisory vote on executive compensation (say on pay vote) issuer 1 year 1 year 06 Advisory vote on the frequency of holding the say on pay vote issuer against against 07 Shareowner proposal regarding a report on bisphenol-A shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Frontier Communications 5/12/20101 35906A-108 FTR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1Director issuer for for 01 Leroy T Barnes for for 02 Peter CB Bynoe for for 03 Jeri B. Finard for for 04 Edward Fraioli for for 05 James S. Kahan for 06 Pamela D.A. Reeve for for 07 Howard L Schrott for for 08 Larriane D Segil for for 09 Mark Shapiro for for 10 Myron A Wick III for for 11 Mary Agnes Wilderotter for for 02To consider and vote upon an advisory proposal on executive compensation. issuer 1 year 1 year 03To consider and vote upon an advisory proposal on the frequency of the executive compensation advisory proposal stockholder against against 04 To consider and vote on a stockholder proposal, if presented at the meeting stockholder against for 4To ratify the selection of KPMG LLP as our independent registered public accounting firm for 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) E. I. du Pont Nemours and Company 4/27/2011 263534-109 DD Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Directors: issuer for for 1A Richard H. Brown for for 1B Robert A. Brown for for 1C Bertrand P. Collomb for for 1D Curtis J. Crawford for for 1E Alexander M. Cutler for for 1F Eleuthere I. du Pont for 1G Marillyn A. Hewson for for 1H Lois D. Juliber for for 1I Ellen J. Kullman 1J William K. Reilly for for 02 On ratification of independent registered public accounting firm issuer abstain for 03 On amended equity and incentive plan issuer for for 04 To approve, by advisory vote, executive compensation issuer 1 year 1 year 05 To recommend, by advisory vote, the frequency of executive compensation votes issuer against against 06 On special shareowner meetings shareholder against against 07 On genetically engineered seed shareholder against against 08 On executive compensation report shareholder Company Name Meeting Date CUSIP(2) Ticker (2) General Electric Company 4/27/2011 369604-103 GE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1 Election of Director: issuer for for A1 W. Geoffrey Beattie for for A2 James I Cash, Jr for for A3 Ann M. Fudge for for A4 Susan Hockfield for for A5 Jeffrey R. Immelt for for A6 Andrea Jung for for A7 Alan G. (A.G.) Lafley for for A8 Robert W. Lane for for A9 Ralph S. Larsen for for A10 Rochelle B. Lazarus for for A11 James J. Mulva for for A12 Sam Nunn for for A13 Roger S. Penske for for A14 Robert J. Swieringa for for A15 James S. Tisch for for A16 Douglas A. Warner III for for B1 Ratification of KPMG issuer for for B2 Advisory resolution on executive compensation issuer 1 year 1 year B3 Advisory vote on the frequency of future advisory votes on executive compensation issuer against against C1 Shareholder proposal: cumulative voting stockholder against against C2 Shareholder proposal: future stock options stockholder against against C3 Shareholder proposal: withdraw stock options granted to executives stockholder against against C4 Shareholder proposal: climate change risk disclosure stockholder against against C5 Shareholder proposal: transparency in animal research stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Transocean, Ltd 5/13/2011 H8817H-100 RIG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 01Approval of the 2010 annual report, the consolidated financial statements of Transocean Ltd. for fiscal year 2010 and the statutory financial statements of Transocean Ltd. for the fiscal year 2010. issuer abstain for 02Discharge of the members of the Board of Directors & Executive Officers from liability for activities during fiscal year 2010. issuer for for 03Appropriation of available earnings for fiscal year 2010. issuer for for 04 Proposed reallocation of free reserve to legal reserve, reserve from capital contributions. issuer for for 05 Rescission of the distribution to shareholders in the form of a par value reduction as approved at the 2010 annual general meeting. issuer for for 06 Release and allocation of legal reserve, reserve from capital contributions, to dividend reserve from capital contributions; dividend distribution out of the dividend reserve from capital contributions.If proposal 3 and proposal 5 are not approved as proposed by the board of directors, there will be no vote on this proposal 6. issuer for for 07 New authorized share capital. issuer for 08 Reduction of the maximum number of members of the board of directors to 12. issuer for Election of class III directors issuer for for 9A Jagjeet S. Bindra for for 9B Steve Lucas for for 9C Tan Ek Kia for for 9D Martin B. McNamara for for 9E Ian C. Strachan for for 10 Appointment of Ernst & Young LLP as the company's independent registered public accounting firm for fiscal year 2011 and reelection of Ernst & Young Ltd., Zurich, as the company's auditor for a further one year term. issuer for for 11 Advisory vote on executive compensation. issuer 1 year 1 year 12 Advisory vote on the frequency of executive compensation vote. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Windstream Corporation 5/4/2011 97381W-104 WIN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Directors issuer for for 1a Carol B. Armitage for for 1b Samuel E. Beall III for for 1c Dennis E. Foster for for 1d Francis X. Frantz for for 1e Jeffery R. Gardner for for 1f Jeffrey T. Hinson for for 1g Judy K. Jones for for 1h William A. Montgomery for for 1i Alan L. Wells for for 02 To vote on an advisory (non-binding) resolution on executive compensation issuer 1 year 1 year 03 To vote on an advisory (non-binding) resolution on the frequency of advisory votes o executive compensation issuer for for 04To ratify the appointment of Pricewaterhousecoopers LLP as Windstream's independent registered public accountants for 2011 issuer against against 05Stockholder proposal - cumulative voting stockholder against against 06 Stockholder proposal - transparency and accountability in corporate spending on political activities stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Pepsico, Inc 5/4/2011 713448-108 PEP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Directors: issuer for for 1A S.L. Brown for for 1B I.M. Cook for for 1C D. Dublon for for 1D V.J. Dzau for for 1E R. L. Hunt for for 1F A. Ibarguen for for 1G A.C. Martinez for for 1H I.K. Nooyi for for 1I S.P. Rockefeller for for 1J J.J. Schiro for for 1K L.G. Trotter for for 1L D. Vasella for for 02 Approval, of non-binding vote, of executive compensation. issuer 1 year 3 years 03 Recommend, by non-binding vote, the frequency of executive compensation votes. issuer for for 04 Approval of independent registered public accountants for fiscal year 2011. for for 05 Approval of amendment to articles of incorporation to implement majority voting for directors in uncontested elections. against against 06 Shareholder proposal - right to call special shareholder meetings (proxy statement p. 63) shareholder against against 07 Shareholder proposal - political contributions report (proxy statement p. 65) shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Mattel, Inc. 5/13/2011 577081-102 MAT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of director: issuer for for 1A Michael J. Dolan for for 1B Robert A. Eckert for for 1C Dr. Frances D. Fergusson for for 1D Tully M. Friedman for for 1E Dominic Ng for for 1F Vasant M. Prabhu for for 1G Dr. Andrea L. Rich for for 1H Dean A. Scarborough for for 1I Christopher A. Sinclair for for 1J G. Craig Sullivan for for 1K Kathy Britain White for for 02 Advisory vote to approve executive compensation, as described in the Mattel, Inc. proxy statement. issuer 1 year 1 year 03 Advisory vote on the frequency of future advisory votes on executive compensation every 1, 2 or 3 years, as indicated. issuer for for 04 Approval of amendments to Mattel, Inc. bylaws regarding special stockholder meetings. issuer for for 05 Ratification of the selection of Pricewaterhousecoopers LLP as Mattel, Inc.'s independent registered public accounting firm for the year ending December 31, 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Exelon Corporation 5/3/2011 30161N-101 EXC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Directors issuer for for 1a John A. Canning Jr. for for 1b M. Walter D'Alessio for for 1c Nicholas DeBenedictis for for 1d Nelson A. Diaz for for 1e Sue L. Gin for for 1f Rosemarie B. Greco for for 1g Paul L. Joskow for for 1h Richard W. Mies for for 1i John M. Palms for for 1j William C. Richardson for for 1k Thomas J. Ridge for for 1l John W. Rogers Jr. for for 1m John W. Rowe for for 1n Stephen D. Steinour for for 1o Don Thompson for for 02 The ratification of Pricewaterhousecoopers LLP as Exelon's independent accountant for the year 2011 issuer for for 03 Advisory vote on executive compensation issuer 1 year 1 year 04 Advisory vote on the frequency of the advisory vote on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) Centurylink, Inc 5/18/2011 156700-106 CTL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 1 Director issuer for for 1) Virginia Boulet for for 2) Peter C. Brown for for 3) Richard A. Gephardt for for 4) Gregory J. McCray for for 5) Michael J. Roberts for for 02 Ratify the appointment of KPMG LLP as our independent auditor for 2011 issuer for for 03 Approve our 2011 equity incentive plan issuer for for 4A Advisory vote regarding our executive compensation issuer 1 year 1 year 4B Advisory vote regarding the frequency of our executive compensation votes issuer against against 5A Shareholder proposal regarding political contributions reports shareholder against against 5B Shareholder proposal regarding board declassification shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Kraft Foods Inc 5/24/2011 50075N-104 KFT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1 Election of Director issuer for for 1A Ajaypal S. Banga for for 1B Myra M. Hart for for 1C Peter B. Henry for for 1D Lois D. Juliber for for 1E Mark D. Ketchum for for 1F Richard A. Lerner M.D. for for 1G Mackey J. McDonald for for 1H John C. Pope for for 1I Fredric G. Reynolds for for 1J Irene B. Rosenfeld for for 1K J.F. Van Boxmeer for for 2 Advisory vote on executive compensation issuer 1 year 1 year 3 Advisory vote on the frequency of an executive compensation vote issuer against for 4 Approval of the Kraft Foods Inc amended and restated 2006 stock compensation plan for non-employee directors issuer against for 5 Ratification of Pricewaterhousecoopers LLP as our independent auditors for the fiscal year ending December 31, 2011 issuer Company Name Meeting Date CUSIP(2) Ticker (2) Targa Resources Corp 5/25/2011 87612G-101 TRGP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Charles R. Crisp for for 2) James W. Whalen for for 02 Ratification of selection of independent auditors issuer for for 3A Advisory vote on executive compensation issuer 1 year 3years 3B Advisory vote on the frequency of the advisory vote on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) Chevron Corporation 5/25/2011 166764-100 CVX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1 Election of Director: issuer for for 1A LF Deily for for 1B RE Denham for for 1C RJ Eaton for for 1D C Hagel for for 1E E Hernandez for for 1F GL Kirkland for for 1G DB Rice for for 1H KW Sharer for for 1I CR Shoemate for for 1J JG Stumpf for for 1K RD Sugar for for 1L C Ware for for 1M JS Watson for for 02 Ratification of independent registered public accounting firm issuer for for 03 Advisory vote on named executive officer compensation issuer 1 year 1 year 04 Advisory vote on the frequency of future advisory votes on named executive officer compensation issuer against against 05 Stockholder proposal: independent director with environmental experience stockholder against against 06 Stockholder proposal: human rights committee stockholder against against 07 Stockholder proposal: sustainable metric for executive compensation stockholder against against 08 Stockholder proposal: guidelines for country selection stockholder against against 09 Stockholder proposal: financial risks from climate change stockholder against against 10 Stockholder proposal:hydraulic fracturing stockholder against against 11 Stockholder proposal:offshore oil wells stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Consolidated Edison 5/16/2011 209115-104 ED Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Directors issuer for for 1a K Burke for for 1b VA Calarco for for 1c G Campbell Jr for for 1d GJ Davis for for 1e MJ Del Giudice for for 1f EV Futter for for 1g JF Hennessy III for for 1h S Hernandez for for 1i JF Killian for for 1j ER McGrath for for 1k MW Ranger for for 1l LF Sutherland for for 02 Ratification of appointment of independent accountants. issuer for for 03 Advisory vote on executive compensation issuer 1 year 1 year 04 Frequency of an advisory vote on executive compensation issuer against against 05 Additional compensation information issuer Company Name Meeting Date CUSIP(2) Ticker (2) ConocoPhillips 5/11/2011 20825C-104 COP Vote (3) MRV (4) Proposed by Issuer or Security Holder (6) for Election of Director: issuer for for 1A Richard L. Armitage for for 1B Richard H. Auchinleck for for 1C James E. Copeland Jr for for 1D Kenneth M. Duberstein for for 1E Ruth R. Harkin for for 1F Harold W. McGraw III for for 1G James J. Mulva for for 1H Robert A. Niblock for for 1I Haradl J. Norvik for for 1J Williams K. Reilly for for 1K Victoria J. Tschinkel for for 1L Kathryn C. Turner for for 1M William E. Wade Jr for for 02 Proposal to ratify appointment of Ernst& Young LLP as ConocoPhillips' independent registered public accounting firm for 2011 issuer for for 03 Advisory approval of executive compensation issuer 1 year none 04 Advisory vote on frequency of advisory vote on executive compensation issuer abstain for 05 Approval of 2011 omnibus stock and performance incentive plan issuer against against 06 Gender expression non-discrimination shareholder against against 07 Political contributions shareholder against against 08 Report on grassroots lobbying expenditures shareholder against against 09 Accident risk mitigation shareholder against against 10 Company environmental policy (Louisiana wetlands) shareholder against against 11 Greenhouse gas reduction targets shareholder against against 12 Report on financial risks from climate change shareholder against against 13 Canadian oil sands shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Exxon Mobile Corporation 5/25/2011 30231G-102 XOM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) MJ Boskin for for 2) P Brabeck-Letmathe for for 3) LR Faulkner for for 4) JS Fishman for for 5) KC Frazier for for 6) WW George for for 7) MC Nelson for 8) SJ Palmisano for for 9) SS Reinemund for for 10) RW Tillerson for for 11) EE Whitacre Jr. for for 02 Ratification of independent auditors issuer for for 03 Advisory vote on compensation issuer 1 year 3 years 04 Frequency of advisory vote on executive compensation issuer against against 05 Independent chairman shareholder against against 06 Report on political contributions shareholder against against 07 Amendment of EEO policy shareholder against against 08 Policy on water shareholder against against 09 Report on Canadian oil sands shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Duke Energy Corporation 5/5/2011 26441C-105 DUK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Director issuer not voted for 01 William Barnett III not voted for 02 G Alex Bernhardt Sr not voted for 03 Michael G Browning not voted for 04 Daniel R Dimicco not voted for 05 John H Forsgren not voted for 06 Ann Maynard Gray not voted for 07 James H Hance Jr not voted for 08 E James Reinsch not voted for 09 James T Rhodes not voted for 10 James E Rogers not voted for 11 Philip R Sharp not voted for 2 Ratification of Deloitte & Touche LLP as Duke Energy Corporation's independent public accountant for 2011 issuer not voted for 3 Advisory vote on executive compensation issuer not voted 1 year 4 Advisory vote on the frequency of an advisory vote on executive compensation issuer not voted against 5 Shareholder proposal relating to preparation of a report on Duke Energy Corporation's global warming related lobbying activities shareholder not voted against 6 Shareholder proposal regarding the issuance of a report on the financial risks of continued reliance on coal shareholder not voted against 7 Shareholder proposal regarding an amendment to our organizational documents to require majority voting for the election of directors shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Wal-Mart Stores, Inc 4/6/2011 931142-103 WMT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Election of Directors issuer for for 1A Aida M. Alvarez for for 1B James W. Breyer for for 1C M. Michele Burns for for 1D James I. Cash, Jr. for for 1E Roger C. Corbett for for 1F Douglas N. Daft for for 1G Michael T. Duke for for 1H Greogry B. Penner for for 1I Steven S. Reinemund for for 1J H. Lee Scott Jr. for for 1K Arne M. Sorenson for for 1L Jim C. Walton for for 1M S. Robson Walton for for 1N Christopher J. Williams for for 1O Linda S. Wolf for for 02 Ratification of Ernst & Young LLP as independent accountants. issuer for for 03 Advisory vote on executive compensation issuer 1 year 1 year 04 Advisory vote on the frequency of future advisory votes on executive compensation issuer against against 05 Gender identity non-discrimination policy shareholder against against 06 Political contributions report shareholder against against 07 Special shareowner meetings shareholder against against 08 Require supplier(s) to publish an annual sustainability report shareholder against against 09 Climate change risk disclosure shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Union Pacific Corporation 5/5/2011 UNP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Election of Directors issuer not voted for 1a AH Card Jr not voted for 1b EB Davis Jr not voted for 1c TJ Donohue not voted for 1d AW Dunham not voted for 1e JR Hope not voted for 1f CC Krulak not voted for 1g MR McCarthy not voted for 1h WW McConnell not voted for 1i TF McLarty III not voted for 1j SR Rogel not voted for 1k JH Villarreal not voted for 1l JR Young not voted for 02 Ratification of the appointment of Deloitte & Touche LLP as independent registered public accounting firm issuer not voted for 03 Advisory vote on executive compensation (say on pay) issuer not voted 1 year 04 Advisory vote on the frequency of future advisory votes on executive compensation issuer 05 Company proposal to amend the company's Articles of Incorporation to reduce shareholder voting requirements related to: issuer not voted for 5a Actions adversely affecting preferred stock issuer not voted for 5bRemoval of directors issuer not voted for 5c Changing the authorized amount of capital stock issuer not voted against 06 Shareholder proposal regarding an independent director to serve as chairman of the board if properly presented at the annual meeting shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Merck & Co., Inc 5/24/2011 58933Y-105 MRK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Election of Directors issuer for for 1A Leslie A. Brun for for 1B Thomas R. Cech for for 1C Richard T. Clark for for 1D Kenneth C. Frazier for for 1E Thomas H. Glocer for for 1F Steven F. Goldstone for for 1G William B. Harrison Jr for for 1H Harry A. Jacobson for for 1I William N. Kelley for for 1J C. Robert Kidder for for 1K Rochelle B. Lazarus for for 1L Carlos E. Represas for for 1M Patricia F. Russo for for 1N Thomas E. Shenk for for 1O Anne M. Tatlock for for 1P Craig B. Thompson for for 1Q Wendell P. Weeks for for 1R Peter C. Wendell for for 02 Ratification of the appointment of the company's independent registered public accounting firm for 2011 issuer for for 03 Advisory vote on executive compensation issuer 1 year 3 years 04 Advisory vote on the frequency of future votes on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) McDonald's Corporation 5/19/2011 580135-101 MCD Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Election of Directors issuer for for 1A Susan E. Arnold for for 1B Richard H. Lenny for for 1C Cary D. McMillan for for 1D Sheila A. Penrose for for 1E James A. Skinner for for 02 Advisory vote on the approval of the appointment of an independent registered public accounting firm to serve as independent auditors for 2011 issuer for for 03 Advisory vote on executive compensation issuer 1 year 1 year 04 Advisory vote on the frequency of future advisory votes on executive compensation issuer for for 05 Eliminate super-majority voting requirements in article twelfth of our restated Certificate of Incorporation by repealing such article (transactions with interested shareholders). issuer for for 06 Eliminate super-majority voting requirements in article thirteenth of our restated Certificate of Incorporation (Board of Directors). issuer for for 07 Eliminate super-majority voting requirement in article fourteenth of our restated Certificate of Incorporation (shareholder action). issuer against against 08 Advisory vote on shareholder proposal relating to classified board shareholder against against 09 Advisory vote on shareholder proposal relating to the use of controlled atmosphere stunning shareholder against against 10 Advisory vote on shareholder proposal relating to a report on children's nutrition shareholder against against 11 Advisory vote on shareholder proposal relating to beverage containers shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Diamond Offshore Drilling, Inc. 5/23/2011 25217C-102 DO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1A James S. Tisch for for 1B Lawrence R. Dickerson for for 1C John R. Bolton for for 1D Charles L. Fabrikant for for 1E Paul G. Gaffney II for for 1FEdward Grebow for 1G Herbert C. Hofmann for for 1H Andrew H. Tisch for for 1I Raymond S. Troubh for for 02 To ratify the appointment of Deloitte & Touche LLP as the independent auditors of the company for fiscal year 2011. issuer for for 03 To approve, by non-binding vote, executive compensation. issuer 1 year 1 year 04 To recommend, by non-binding vote, the frequency of executive compensation votes. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Taiwan Semiconductor Mfg Co Ltd 6/15/2010 874039-100 TSM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 01 To accept 2010 business report and financial statements issuer for for 02 To approve the proposal for distribution of 2010 profits issuer for for 03 To revise internal rules as follows:(A) procedures for lending funds to other parties (B) procedures for endorsement and guarantee issuer for for 04 To approve the transfer of TSMC's solar business and solid state lighting business into two new TSMC wholly owned companies respectively, and to further approve the "solar business transfer plan" and "solid state lighting business transfer plan" issuer for 05 Director issuer for for 1) Gregory C. Chow for for 2) Kok-Choo Chen Name of Fund: Hodges Fund 19-3655 Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP(2) Ticker (2) Legg Mason, Inc. 7/27/2010 524901-105 LM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) John T. Cahill for for 2) Dennis R. Beresford for for 3) Nelson Peltz for for 4) W. Allen Reed for for 5) Nicholas J. St. George abstain for 02 Amendment to the Legg Mason, Inc. executive incentive compensation plan. issuer for for 03 Ratification of the appointment of PricewaterhousecoopersLLP as independent registered public accounting firm. issuer abstain against 04 Stockholder proposal regarding the executive incentive compensation plan. stockholder abstain against 05 Stockholder proposal regarding independent chairman. stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Eagle Materials Inc. 8/5/2010 26969P-108 EXP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Robert L. Clarke for for 2) Frank W. Maresh for for 3) Steven R. Rowley for for 02 Proposal to approve the expected appointment of Ernst & Young LLP as independent auditors for the fiscal year 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Rocky Mountain Chocolate Factory, Inc. 8/18/2010 774678-403 RMCF Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Franklin E. Crail for for 2) Le N. Mortenson for for 3) Bryan J. Merryman for for 4) Gerald A. Kien for for 5) Clyde Wm. Engle for for 6) Scott G. Capdevielle for for 02 To ratify the selection by the audit committee of the Board of Directors, of Ehrhardt Keefe Steiner & Hottman PC as the company's independent public accounting firm for the fiscal year ending February 28, 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Dryships, Inc. 9/6/2010 Y2109Q-101 DRYS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Director: issuer for for 1) Chryssoula Kandylidis for for 2) George Demathas for for 02 To approve the appointment of Ernst & Young (Hellas) certified auditors accountants S.A. as Dryships Inc.'s independent auditors for the fiscal year ending December 31, 2010. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Texas Industries, Inc. 10/13/2010 882491-103 TXI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Mel G. Brekhus for for 2) Robert D. Rogers for for 3) Donald G. Steinhart for for 02 To approve the selection of Ernst & Young LLP as our independent auditors. issuer for for Company Name Meeting Date CUSIP(2) Ticker (2) Palm Harbor Homes, Inc 9/22/2010 696639-103 PHHM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Larry H. Keener for for 2) William M. Ashbaugh for for 3) Frederick R. Meyer for for 4) A. Gary Shilling for for 5) Tim Smith for for 6) W. Christopher Wellborn for for 7) John H. Wilson for for 02 Amend and restate the company's amended and restated Articles of Incorporation. issuer for for 03 Ratify the adoption of the shareholder rights plan. issuer for for 04 Ratification of the appointment of Ernst & Young LLP for the independent auditors for the fiscal year ending March 25, 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Omnivision Technologies, Inc. 9/23/2010 68128-103 OVTI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Shaw Hong for for 02 Ratification of Pricewaterhousecoopers LLP as the company's independent registered public accounting firm for the fiscal year ending April 30, 2011. Company Name Meeting Date CUSIP(2) Ticker (2) NETAPP, Inc. 8/31/2010 64110D-104 NTAP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Directors issuer for for 1) Jeffry R. Allen for for 2) Alan L. Earhart for for 3) Thomas Georgens for for 4) Gerald Held for for 5) Nicholas G. Moore for for 6) T. Michael Nevens for for 7) George T. Shaheen for for 8) Robert T. Wall for for 9) Daniel J. Warmenhoven abstain for 02 To approve an amendment to the 1999 stock option plan (the "1999 Plan") to increase the share reserve by an additional 7,000,000 shares of common stock. issuer abstain for 03 To approve an amendment to the company's employee stock purchase plan ("Purchase Plan") to increase the share reserve by an additional 5,000,000 shares of common stock, to clarify the discretion of the purchase plan administrator to determine eligibility requirements, and to remove its fixed-term expiration date. issuer for for 04 To ratify the appointment of Deloitte & Touche LLP as independent auditors of the company for the fiscal year ending April 29, 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Oracle Corporation 10/6/2010 68389X-105 ORCL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Directors issuer for for 1) Jeffrey S. Berg for for 2) H. Raymond Bingham for for 3) Michael J. Boskin for for 4) Safra A. Catz for for 5) Bruce R. Chizen for for 6) George H. Conrades for for 7) Lawrence J. Ellson for for 8) Hector Garcia-Molina for for 9) Jeffrey O. Henley for for 10) Mark V. Hurd for for 11) Donald L. Lucas for for 12) Naomi O. Seligman for for 02 Approve the Oracle Corporation executive bonus plan. issuer for for 03 Approve the Oracle Corporation amended and restated 2000 long term equity incentive plan, including an amendment to increase the aggregate number of shares authorized for issuance under the plan by 419,020,418 shares. issuer for for 04 Ratify the selection of Ernst & Young LLP as our independent registered public accounting firm for the fiscal year ending May 31, 2011. issuer against against 05 Act on a stockholder proposal to amend the corporate bylaws to establish a board committee on sustainability. stockholder against against 06 Act on a stockholder proposal regarding majority voting in director elections. stockholder against against 07 Act on a stockholder proposal regarding equity retention. stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Napco Security Technologies, Inc. 12/7/2010 NSSC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Director issuer for for 1) Richard L. Soloway for for 2) Kevin S. Buchel for for 02 Ratification of the selection of Holtz Rubenstein Reminick LLP as independent registered public accountants. issuer Company Name Meeting Date CUSIP(2) Ticker (2) PriceSmart, Inc. 1/19/2011 741511-109 PSMT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Directors issuer for for 1) Gonzalo Barrutieta for for 2) Katherine L. Hensley for for 3) Leon C. Janks for for 4) Lawrence B. Krause for for 5) Jose Luis Laparte for for 6) Robert E. Price for for 7) Keene Wolcott for for 8) Edgar Zurcher Company Name Meeting Date CUSIP(2) Ticker (2) Luby's, Inc. 1/20/2011 549282-101 LUB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 1A Election of director:Jill Griffin issuer for for 1B Election of director:Christopher J. Pappas for for 1C Election of director:Judith B. Craven for for 1D Election of director:Arthur Rojas Emerson for for 1E Election of director:Frank Markantonis for for 1F Election of director:Gasper Mir, III for for 02 Proposal to ratify the appointment of Grant Thornton LLP as the independent public accountants of the corporation issuer Company Name Meeting Date CUSIP(2) Ticker (2) Hyperdynamics Corporation 2/17/2011 448954-107 HDY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Ray Leonard for for 2) Robert A. Solberg for for 3) Herman Cohen for for 4) William O. Strange for for 5) Lord David Owen for for 6) Fred Zeidman for for 02 To amend the company's certificate of incorporation to provide more detail with respect to the powers of the board of directors in connection with issuing preferred stock. issuer abstain for 03 To amend the company's certificate of incorporation to allow the election of directors without written ballot. issuer abstain for 04 To amend the company's certificate of incorporation to provide, to the fullest extent permitted by Delaware law, that directors will not be liable to the company or the company's stockholders for monetary damages for breach of fiduciary duty as a director. issuer for for 05 Ratify the appointment of GBH CPAS, PC as the company's independent auditor for the fiscal year ending June 30, 2011. issuer for for 06 To approve an advisory vote on executive compensation. issuer 1 year 3 years 07 To approve an advisory vote on the frequency of holding an advisory vote on executive compensation. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Texas Instruments Incorporated 4/21/2011 882508-104 TXN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 1A Election of director:R.W. Babb Jr. issuer for for 1B Election of director:D.A. Carp for for 1C Election of director:C.S. Cox for for 1D Election of director:S.P. MacMillan for for 1E Election of director:P.H. Patsley for for 1F Election of director:R.E. Sanchez for for 1G Election of director:W.R. Sanders for for 1H Election of director:R.J. Simmons for for 1I Election of director:R.K. Templeton for for 1J Election of director:C.T. Whitman for for 02 Board approval regarding an advisory vote on named executive officer compensation. issuer 1 year 3 years 03 Board proposal regarding an advisory vote on the frequency of future advisory votes on named executive officer compensation. issuer for for 04 Board proposal to ratify the appointment of Ernst & Young LLP as the company's registered public accounting firm for 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) The New York Times Company 4/27/2011 650111-107 NYT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Director: issuer for for 1) Raul E. Cesan for for 2) Ellen R. Marram for for 3) Thomas Middelhoff for for 4) Doreen A. Toben for for 04Ratification of Ernst & Young LLP as auditors. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Gannett Co., Inc 5/3/2011 364730-101 GCI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Director issuer for for 1) John E. Cody for for 2) Craig A. Dubow for for 3) Howard D. Elias for for 4) Arthur H. Harper for for 5) John Jeffry Louis for for 6) Marjorie Magner for for 7) Scott K. McCune for for 8) Duncan M. McFarland for for 9) Neal Shapiro for for 02 Proposal to ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm for the 2011 fiscal year. issuer for for 03 Non-binding advisory vote to approve the compensation of the company's named executive officers. issuer 1 year 1 year 04 Non-binding advisory vote on the frequency of future advisory votes approving the compensation of the company's named executive officers. issuer Company Name Meeting Date CUSIP(2) Ticker (2) A.T. Cross Company 4/28/2011 227478-104 ATX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) abstain for 01 Fixing the number of Class A directors at three and Class B directors at six issuer for 02 Director issuer for for 1) Harlan M. Kent for for 2) Andrew J. Parsons for for 3) Frances P. Philip for for 03 Approval of the amendment to omnibus incentive plan issuer Company Name Meeting Date CUSIP(2) Ticker (2) Belo Corp 5/10/2011 080555-105 BLC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Robert W Decher for for 2) Dunia A Shive for for 3) M Anne Szostak for for 02 Ratification of the appointment of Ernst & Young LLP as the company's independent registered public accounting firm issuer for for 03 An advisory resolution on executive compensation (say on pay) issuer 1 year 3 years 04 An advisory vote on the frequency of future advisory votes on say on pay issuer Company Name Meeting Date CUSIP(2) Ticker (2) Cinemark Holdings, inc 5/12/2011 17243V-102 CNK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Steven P Rosenberg for for 2) Enrique F Senior for for 3) Donald G Soderquist for for 4) Roger T Staubach for for 02 Approval and ratification of the appointment of Deloitte & Touche, LLP as the independent registered public accountant issuer for for 03 Approval of the non-binding, advisory resolution regarding executive compensation issuer 1 year 1 year 04 Recommendation of the frequency of future advisory votes on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) A H Belo Corporation 5/18/2011 001282-102 AHC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1 Director issuer for for 1) Ronald D McCray for for 2) Louis E Caldera for for 3) Robert W Decherd for for 4) Tyree B (Ty) Miller for for 1 Ratification of the appointment of KPMB LLP as the company's independent registered public accounting firm issuer for for 3 Approval of an advisory resolution on executive compensation (say on pay) issuer 1 year 3 years 4 An advisory vote on the frequency of future say on pay votes (say on frequency) issuer Company Name Meeting Date CUSIP(2) Ticker (2) Transocean, Ltd 5/13/2011 H8817H-100 RIG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 01Approval of the 2010 annual report, the consolidated financial statements of Transocean Ltd. for fiscal year 2010 and the statutory financial statements of Transocean Ltd. for the fiscal year 2010. issuer abstain for 02Discharge of the members of the Board of Directors & Executive Officers from liability for activities during fiscal year 2010. issuer for for 03Appropriation of available earnings for fiscal year 2010. issuer for for 04 Proposed reallocation of free reserve to legal reserve, reserve from capital contributions. issuer for for 05 Rescission of the distribution to shareholders in the form of a par value reduction as approved at the 2010 annual general meeting. issuer for for 06 Release and allocation of legal reserve, reserve from capital contributions, to dividend reserve from capital contributions; dividend distribution out of the dividend reserve from capital contributions.If proposal 3 and proposal 5 are not approved as proposed by the board of directors, there will be no vote on this proposal 6. issuer for for 07 New authorized share capital. issuer for 08 Reduction of the maximum number of members of the board of directors to 12. issuer for 09 Election of class III directors issuer for for 9A Jagjeet S. Bindra for for 9B Steve Lucas for for 9C Tan Ek Kia for for 9D Martin B. McNamara for for 9E Ian C. Strachan for for 10 Appointment of Ernst & Young LLP as the company's independent registered public accounting firm for fiscal year 2011 and reelection of Ernst & Young Ltd., Zurich, as the company's auditor for a further one year term. issuer for for 11 Advisory vote on executive compensation. issuer 1 year 1 year 12 Advisory vote on the frequency of executive compensation vote. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Southwest Airlines Co. 5/18/2011 844741-108 LUV Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1 Election of Director: issuer for for 1ADavid W. Biegler for for 1BDouglas H. Brooks for for 1CWilliam H. Cunningham for for 1DJohn G. Denison for for 1EGary C. Kelly for for 1FNancy B. Loeffler for for 1GJohn T Montford 1H Thomas M Nealon for for 1IDaniel D. Villanueva for for 02 Advisory vote to approve named executive officer compensation issuer 1 year 1 year 03 Advisory vote on frequency of votes on named executive officer compensation issuer for for 04 Ratification of the selection of Ernst & Young LLP as the independent auditors for the year ending December 31, 2011 issuer against against 05 Adopt simple majority vote shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Union Pacific Corporation 5/5/2011 UNP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Director issuer not voted for 1aAH Card Jr not voted for 1bEB Davis Jr not voted for 1CTJ Donohue not voted for 1dAW Dunham not voted for 1e JR Hope not voted for 1fCC Krulak not voted for 1gMR McCarthy not voted for 1hMW McConnell not voted for 1iTF McLarty III not voted for 1jSR Rogel not voted for 1kJH Villarreal not voted for 1lJR Young not voted for 2 Ratification of the appointment of Deloitte 7 Touche as the independent registered public accounting firm issuer not voted for 3 An advisory vote on executive compensation (say on pay) issuer not voted 1 year 4 Ad advisory vote on the frequency of future advisory votes on executive compensation (say on frequency) issuer not voted for 5 Company proposal to amend the company's Articles of Incorporation to reduce shareholder voting requirements related to: issuer not voted for 5aActions adversely affecting preferred stock issuer not voted for 5b Removal of directors issuer not voted for 5c Changing the authorized among of capital stock issuer not voted against 6 Shareholder proposal regarding an independent director to serve as chairman of the board if properly presented at the annual meeting shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Wal-Mart Stores, Inc 6/3/2011 931142-103 WMT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Election of Directors issuer for for 1A Aida M. Alvarez for for 1B James W. Breyer for for 1C M. Michele Burns for for 1D James I. Cash, Jr. for for 1E Roger C. Corbett for for 1F Douglas N. Daft for for 1G Michael T. Duke for for 1H Greogry B. Penner for for 1I Steven S. Reinemund for for 1J H. Lee Scott Jr. for for 1K Arne M. Sorenson for for 1L Jim C. Walton for for 1M S. Robson Walton for for 1N Christopher J. Williams for for 1O Linda S. Wolf for for 02 Ratification of Ernst & Young LLP as independent accountants. issuer for for 03 Advisory vote on executive compensation issuer 1 year 1 year 04 Advisory vote on the frequency of future advisory votes on executive compensation issuer against against 05 Gender identity non-discrimination policy shareholder against against 06 Political contributions report shareholder against against 07 Special shareowner meetings shareholder against against 08 Require supplier(s) to publish an annual sustainability report shareholder against against 09 Climate change risk disclosure shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Dean Foods Company 5/19/2011 242370-104 DF Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Directors issuer for for 1A Stephen L. Green for for 1B Joseph S. Hardin Jr. for for 1C John R. Muse for for 02 Proposal to amend the Dean Foods Company 2007 stock incentive plan issuer for for 03 Proposal to approve our executive compensation issuer 1 year 2 years 04 Proposal to approve the frequency of stockholder votes on our executive compensation issuer for for 05 Proposal to ratify Deloitte & Touche LLP as independent auditor issuer abstain against 06 Stockholder proposal regarding tax gross-ups stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Cubic Energy, Inc. 5/25/2011 229675-103 QBC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1)Calvin A Wallen III for for 2)Gene C Howard for for 3)Herbert A Bayer for for 4)Bob L Clements for for 5)Jon S Ross for for 6)Phyllis K Harding for for 7)Williams L Bruggeman Jr for for 8) David B. Brown for for 9) Paul R. Ferretti for for 02 Ratification of Philip Vogel & Co. PC, as independent registered public accountants for the fiscal year ending June 30, 2011 issuer Company Name Meeting Date CUSIP(2) Ticker (2) Clean Energy Fuels Corp 5/25/2011 184499-101 CLNE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Director(s): issuer for for 1) Andrew J. Littlefair for for 2) Warren I. Mitchell for for 3) John S. Herrington for for 4) James C. Miller III for for 5) Boone Pickens for for 6) Kenneth M. Socha for for 7) Vincent C. Taormina for for 02 Ratification of the appointment of KPMG LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2011 issuer for for 03 Advisory, non-binding vote on executive compensation issuer 1 year 2 years 04 To recommend, by advisory, non-binding vote, the frequency of votes on executive compensation issuer for for 05 Approval of amendment to amended and restated 2006 equity incentive plan to increase the aggregate number of shares under the plan by 3,000,000 issuer for for 06 Approval of amendment to director's warrant issuer Company Name Meeting Date CUSIP(2) Ticker (2) AMR Corporation 5/18/2011 001765-106 AMR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1.Director issuer for for 1) Gerard J. Arpey for for 2) John W. Bachmann for for 3) Armando M. Codina for for 4) Alberto Ibarguen for for 5) Ann M. Korologos for for 6) Michael A. Miles for for 7) Philip J. Purcell for for 8) Ray M. Robinson for for 9) Judith Rodin for for 10) Matthew K. Rose for for 11) Roger T. Stauback for for 02Ratification of the selection by the audit committee of Ernst & Young LLP as independent auditors for the year 2011 issuer for for 03 Advisory vote on executive compensation issuer 1 year 1 year 04 Advisory vote on frequency of advisory vote on executive compensation issuer abstain against 05 Stockholder proposal relating to cumulative voting for the election of directors. stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Frozen Foods Express Industries, Inc. 5/18/2010 359360-104 FFEX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1)Barrett D. Clark for for 2)Kevin K. Kilpatrick for for 3)S. Russell Stubbs for for 02Ratification of Grant Thornton LLP as the company's independent registered public accountants issuer for for 03 Advisory vote on executive compensation issuer 1 year 3 years 04 Advisory vote on the frequency of conducting the advisory vote on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) Sandridge Energy, Inc 6/3/2011 80007P-307 SD Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Roy T. Oliver for for 2) Tom L. Ward for for 02 Ratify the selection of Pricewaterhousecoopers LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2011 issuer abstain for 03 Approve an amendment to the Sandridge Energy Inc 2009 incentive plan to increase the number of shares of company common stock issuable under the plan issuer for for 04 Approve, in a non-binding vote, the compensation provided to the company's named executive officers, as disclosed pursuant to item 402 of securities and regulation S-K under the Securities and Exchange Act of 1934. issuer 1 year 3 years 05 Recommend, in a non-binding vote, whether a non-binding stockholder vote to approve the compensation of the company's named executive officers should occur every one, two or three years issuer Company Name Meeting Date CUSIP(2) Ticker (2) Devon Energy Corporation 6/8/2011 25179M-103 DVN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 01 Director issuer for for 1) Robert H. Henry for for 2) John A. Hill for for 3) Michael M. Kanovsky for for 4) Robert A. Mosbacher Jr for for 5) J. Larry Nichols for for 6) Duane C. Radtke 7) Mary P. Ricciardello for for 8) John Richels for for 02 Advisory vote on executive compensation issuer 1 year 1 year 03 Advisory vote on the frequency of an advisory vote on executive compensation issuer for for 04 Amend the restated certificate of incorporation to eliminate supermajority voting provisions issuer for for 05 Amend and restate the restated certificate of incorporation to remove unnecessary and outdated provisions issuer for for 06 Ratify the appointment of the company's independent auditors for 2011 issuer against against 07 Shareholder action by written consent shareholder Company Name Meeting Date CUSIP(2) Ticker (2) Sirius XM Radio Inc 5/25/2011 82967N-108 SIRI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Directors: issuer for for 1A Joan L. Amble for for 1B Leon D. Black for for 1C Lawrence F. Gilberti for for 1D Eddy W. Hartenstein for for 1E Jams P. Holden for for 1F Mel Karmazin for for 1G James F. Mooney for for 1H Jack Shaw for for 02 Ratification of the appointment of KPMG LLP as our independent registered public accountants for 2011 issuer for for 03 Proposal to approve the advisory (non-binding) resolution relating to executive compensation issuer 1 year 3 years 04 Advisory (non-binding) vote on frequency of future executive compensation votes issuer Company Name Meeting Date CUSIP(2) Ticker (2) Chico's FAS, Inc. 6/23/2011 168615-102 CHS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Director issuer for for 1A John J. Mahoney for for 1B David F. Walker for for 1C Stephen E. Watson abstain for 02 Proposal to approve Chico's FAS, Inc. second amended and restated employee stock purchase plan issuer for for 03 Proposal to ratify the appointment of Ernst & Young LLP as independent certified public accountants. issuer for for 04 Advisory resolution approving executive compensation issuer 1 year 1 year 05 Advisory vote on the frequency of future advisory votes on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) Delta Air Lines, Inc 6/30/2011 247361-702 DAL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Director issuer for for 1A Richard H. Anderson for for 1B Edward H. Bastian for for 1C Roy J. Bostock for for 1D John S. Brinzo for for 1E Daniel A. Carp for for 1F John M. Engler for for 1G Mickey P. Foret for for 1H David R. Goode for for 1I Paula Rosput Reynolds for for 1J Kenneth C. Rogers for for 1K Kenneth B. Woodrow for for 02 To approve, on an advisory basis, the compensation of Delta's named executive officers issuer 1 year 1 year 03 To recommend, on an advisory basis, the frequency of future advisory votes on executive compensation issuer for for 04 To ratify the appointment of Ernst & Young LLP as Delta's independent auditors for the year ending December 31, 2011 issuer against against 05 Stockholder proposal regarding cumulative voting in the election of directors stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Taiwan Semiconductor Mfg Co Ltd 6/9/2011 874039-100 TSM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 01 To accept 2010 business report and financial statements issuer for for 02 To approve the proposal for distribution of 2010 profits issuer for for 03 To revise internal rules as follows:(A) procedures for lending funds to other parties (B) procedures for endorsement and guarantee issuer for for 04 To approve the transfer of TSMC's solar business and solid state lighting business into two new TSMC wholly owned companies respectively, and to further approve the "solar business transfer plan" and "solid state lighting business transfer plan" issuer for 05 Director issuer for for 1) Gregory C. Chow for for 2) Kok-Choo Chen Name of Fund: Hodges Small Cap Fund 19-3656 Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP(2) Ticker (2) Eagle Materials Inc. 8/5/2010 26969P-108 EXP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Robert L. Clarke for for 2) Frank W. Maresh for for 3) Steven R. Rowley for for 02 Proposal to approve the expected appointment of Ernst & Young LLP as independent auditors for the fiscal year 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Grupo Aeroportuario Del Pacifico SA 7/22/2010 ASR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) not voted for E1 Proposal to reduce the company's capital stock by up to PS 1,000,000,000.00 (one billion pesos). issuer not voted for E2 Proposal to reform the company's by-laws. issuer not voted for 01 Proposal to confirm the seven provisional independent board members named by the board of directors on June 2, 2010. issuer not voted for 02 Proposal to designate the president of the board of direettors of the company in accordance with article 16 of company's by-laws. issuer not voted for 03 Proposal to designate on behalf of the series B shareholders the member of the board of directors who will be on the nominations and compensations committee, in accordance with article 29 of the company's by-laws. issuer not voted for 04 Proposal to designate the president of the audit committee. issuer not voted for 05 Proposal to approve the maximum amount of funds to be allocated for the repurchase of shares of the company or of securities representing such shares, up to a total of PS 1,000,000,000.00 (one billion pesos) for the 12 month period beginning after July 22, 2010, in accordance with article 56, section IV of the Mexican securities market law. issuer Company Name Meeting Date CUSIP(2) Ticker (2) CPI Corp. 8/11/2010 125902-106 CPY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Director issuer for for 1A James Abel for for 1B Michael Glazer for for 1C Michael Koeneke for for 1D David Meyer for for 1E Turner White for for 1F Eric Salus abstain for 02 Approval of a proposal to amend the CPI Corp. omnibus incentive plan (the "plan") to authorize the issuance of an additional 300,000 shares of common stock pursuant to the plan. issuer for for 03 Ratification of the appointment of KPMB LLP as the company's independent registered public accounting firm for the fiscal year ending February 5, 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) The GEO Group, Inc. 8/12/2010 36159R-103 GEO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 01 Proposal to approve the issuance of shares of company common stock and other securities convertible into or exercisable for shares of company common stock in connection with the transactions contemplated by the agreement and plan of merger, dated as of April 19, 2010, as more fully described in the accompanying proxy statement. issuer for for 02 Proposal to approve the amendments to the company's 2006 stock incentive plan to increase the number of shares of common stock subject to awards under the 2006 plan. issuer for for 03 Proposal to approve an adjournment of the company's special meeting, if necessary, to solicit additional proxies in favor of the foregoing proposal. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Grupo Aeroportuario Del Pacifico SA 9/1/2010 400506-101 ASR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for none 1.Proposals to confirm the composition of the company's Board of Directors:Francisco Glennie Y Graue, Jose Manual Rincon Gallardo Puron, Ernesto Vega Velasco, Francisco Javier Fernandez Carbajal, Jaime Cortes Rocha, Leon Falic. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Palm Harbor Homes, Inc 9/22/2010 696639-103 PHHM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Larry H. Keener for for 2) William M. Ashbaugh for for 3) Frederick R. Meyer for for 4) A. Gary Shilling for for 5) Tim Smith for for 6) W. Christopher Wellborn for for 7) John H. Wilson for for 02 Amend and restate the company's amended and restated Articles of Incorporation. issuer for for 03 Ratify the adoption of the shareholder rights plan. issuer for for 04 Ratification of the appointment of Ernst & Young LLP for the independent auditors for the fiscal year ending March 25, 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) America's Car-Mart, Inc. 10/13/2010 03062T-105 CRMT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Tilman Falgout III for for 2) John David Simmons for for 3) William M. Sams for for 4) William H. Henderson for for 5) Daniel J. Englander for for 6) William A. Swanston for for 7) Robert Cameron Smith for for 02 To ratify the selection of Grant Thornton LLP as the independent registered public accounting firm for the fiscal year ending April 30, 2011. issuer abstain for 03 To approve the amendment to the America's Car-Mart, Inc. the 2007 stock option plan to increase to 1,500,000 the number of options to purchase our common stock that may be issued under the option plan. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Omnivision Technologies, Inc. 9/23/2010 682128-103 OVTI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Shaw Hong for for 02 Ratification of Pricewaterhousecoopers LLP as the company's independent registered public accounting firm for the fiscal year ending April 30, 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Cal-Maine Foods, Inc. 10/15/2010 128030-202 CALM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Directors issuer for for 1) Fred R. Adams Jr. for for 2) Richard K. Looper for for 3) Adolphus B. Baker 4) Timothy A. Dawson for for 5) Letitia C. Hughes for for 6) James E. Poole for for 7) Steve W. Sanders for for 02 Ratification of Frazer Frost LLP as independent auditors of the company. issuer against against 03 Adoption of the resolution proposed by the Human Society of the United States concerning disclosure by the company of political contributions. stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Joe's Jeans Inc 10/26/2010 47777N-101 JOEZ Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Directors issuer for for 1) Samuel J. Furrow for for 2) Marc B. Crossman for for 3) Joe Dahan for for 4) Kelly Hoffman for for 5) Thomas O'Riordan for for 6) Suhail R. Rizvi for for 7) Kent Savage for for 02 Proposal to ratify the appointment of Ernst & Young LLP as the independent registered public accounting firm of the company for the fiscal year ending November 30, 2010. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Tuesday Morning Corporation 11/10/2010 899035-505 TUES Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1Director issuer for for 1) Bruce A. Quinnell for for 2) Kathleen Mason for for 3) William J. Hunckler III for for 4) Starlette Johnson for for 5) Benjamin D. Chereskin for for 6) David B. Green for for 2 Ratification of the selection of Ernst & Young LLP as the company's independent registered public accounting firm for the fiscal year ending June 30, 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Delta Apparel, Inc. 11/11/2010 247368-103 DLA Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1 Director issuer for for 1) J.A. Cochran for for 2) S.P. Cortez for for 3) W.F. Garrett for for 4) E. J. Gatewood for for 5) G.J. Gogue for for 6) R.W. Humphreys for for 7) A.M. Lennon for for 8) E.E. Maddrey, II for for 9) D.T. Peterson for for 10) R.E. Staton, Sr. for for 02 To ratify the appointment of Ernst & Young LLP as independent registered public accounting firm for the fiscal year ending July 2, 2011. issuer for abstain 03 To approve the Delta Apparel, Inc. 2010 stock plan. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Sonic Corp. 1/6/2011 835451-105 SONC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Douglas N. Benham for for 2) H.E. Rainbolt for for 3) Jeffrey H. Schutz for for 4) Kathryn L. Taylor for for 02 Ratification of appointment of Ernst & Young LLP as the company's independent registered public accounting firm. issuer abstain against 03 Stockholder proposal for a policy requiring an independent chairman of the board of directors. stockholder Company Name Meeting Date CUSIP(2) Ticker (2) PriceSmart, Inc. 1/19/2011 741511-109 PSMT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Directors issuer for for 1) Gonzalo Barrutieta for for 2) Katherine L. Hensley for for 3) Leon C. Janks for for 4) Lawrence B. Krause for for 5) Jose Luis Laparte for for 6) Robert E. Price for for 7) Keene Wolcott for for 8) Edgar Zurcher Company Name Meeting Date CUSIP(2) Ticker (2) Sally Beauty Holdings 1/28/2011 79546E-104 SBH Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Kathleen J. Affelt for for 2) Walter L. Metcalfe, Jr. for for 3) Edward W. Rabin for for 4) Gary G. Winterhalter for for 02 Ratification of the selection of KMPG LLP as the corporation's independent registered public accounting firm for the fiscal year 2011. issuer abstain for 03 Approval of the compensation of the corporation's executive officers including the corporation's compensation practices and principles and their implementation. issuer 1 year 3 years 04 Frequency of advisory votes on executive compensation. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Luby's, Inc. 1/20/2011 549282-101 LUB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 1A Election of director:Jill Griffin issuer for for 1B Election of director:Christopher J. Pappas for for 1C Election of director:Judith B. Craven for for 1D Election of director:Arthur Rojas Emerson for for 1E Election of director:Frank Markantonis for for 1F Election of director:Gasper Mir, III for for 02 Proposal to ratify the appointment of Grant Thornton LLP as the independent public accountants of the corporation issuer Company Name Meeting Date CUSIP(2) Ticker (2) Imperial Sugar Company 2/18/2011 453096-208 IPSU Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1A Election of director:Gaylord O. Coan issuer for for 1B Election of director:David C. Moran for for 1C Election of director:John E. Stokely for for 02 Proposal to approve an amendment and restatement of the company's long term incentive plan. issuer for for 03 Proposal to ratify the appointment of Deloitte & Touche LLP as the company's independent registered public accounting firm for its fiscal year ending September 30, 2011. issuer for for 04 Advisory vote on the compensation of the company's named executive officers. issuer 1 year 1 year 05 Advisory vote on the frequency of holding an advisory vote on the compensation of the company's named executive officers. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Atwood Oceanics, Inc. 2/10/2011 050095-108 ATW Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01. Director issuer for for 1) Deborah A. Beck for for 2) Robert W. Burgess for for 3) George S. Dotson for for 4) Jack E. Golden for for 5) Hans Helmerich for for 6) James R. Montague for for 7) Robert J. Saltiel abstain for 02 To approve our Atwood Oceanics, Inc. amended and restated 2007 long term incentive plan as described in the accompanying proxy statement. issuer for for 03 To ratify the appointment of Pricewaterhousecoopers LLP as our independent auditors. issuer for for 04 To approve, by a shareholder non-binding advisory vote, the compensation paid by the company to its named executive officers, commonly referred to as a "say on pay" proposal. issuer 1 year 1 year 05 To establish, by a shareholder non-binding advisory vote, the frequency of submission to shareholders of advisory "say on pay" proposal. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Cooper Tire & Rubber Company 5/6/2011 216831-107 CTB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Steven M. Chapman for for 2) Richard L. Wambold for for 02 To ratify the selection of the company's independent registered public accounting firm for the year ending December 31, 2011. issuer for for 03 To approve, by non-binding vote, executive compensation. issuer 1 year 1 year 04 To determine, by non-binding vote, whether an advisory vote on executive compensation will occur every 1,2, or 3 years. issuer Company Name Meeting Date CUSIP(2) Ticker (2) The New York Times Company 4/27/2011 650111-107 NYT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Director: issuer for for 1) Raul E. Cesan for for 2) Ellen R. Marram for for 3) Thomas Middelhoff for for 4) Doreen A. Toben for for 04Ratification of Ernst & Young LLP as auditors. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Crosstex Energy, Inc. 5/6/2011 22765Y-104 XTXI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director: issuer for for 1) Barry E. Davis for for 2) Robert F. Murchison for for 02 Proposal to ratify the appointment of KPMB LLP as Crosstex Energy, Inc.'s independent public accounting firm for the fiscal year ended December 31, 2011. issuer for for 03 Proposal to approve the compensation paid to the company's named executive officers as disclosed in the proxy statement. issuer 1 year 1 year 04 Proposal to recommend, by non-binding vote, the frequency of executive compensation votes. issuer against against 05 Stockholder proposal to amend the employment policy of Crosstex Energy, Inc to explicitly prohibit discrimination based on sexual orientation and gender identity or expression stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Tempur-Pedic International, Inc. 4/26/2011 88023U-101 TPX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Election of Director issuer for for 1A Evelyn Dilsaver for for 1B Francis A. Doyle for for 1C John Heil for for 1D Peter K. Hoffman for for 1E Sir Paul Judge for for 1F Nancy F. Koehn for for 1G Christopher A. Masto for for 1H P. Andrews McLane for for 1I Mark Sarvary for for 1J Robert B. Trussell Jr. for for 02 Ratification of Ernst & Young LLP as independent auditors. issuer for for 03 An advisory vote to approve the compensation of named executive officers issuer 1 year 1 year 04 An advisory vote on the frequency of future executive compensation votes issuer Company Name Meeting Date CUSIP(2) Ticker (2) John Bean Technologies Corporation 5/4/2011 477839-104 JBT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Director issuer for for 1) Charles H. Cannon Jr for for 2) Polly B. Kawalek for for 3) James R. Thompson for for 02 Advisory vote on compensation of named executive officers issuer 1 year 1 year 03 Advisory vote on the frequency of advisory votes on the compensation of named executive advisors issuer for for 04 Ratify the appointment of KPMG LLP as our independent registered public accounting firm for 2011 issuer Company Name Meeting Date CUSIP(2) Ticker (2) A.T. Cross Company 4/28/2011 227478-104 ATX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) abstain for 01 Fixing the number of Class A directors at three and Class B directors at six issuer for 02 Director issuer for for 1) Harlan M. Kent for for 2) Andrew J. Parsons for for 3) Frances P. Philip for for 03 Approval of the amendment to omnibus incentive plan issuer Company Name Meeting Date CUSIP(2) Ticker (2) Belo Corp 5/10/2011 080555-105 BLC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Robert W Decherd for for 2) Dunia A Shive for for 3) M Anne Szostak for for 02 Ratification of the appointment of Ernst & Young LLP as the company's independent registered public accounting firm issuer for for 03 An advisory resolution on executive compensation (say on pay) issuer 1 year 3 years 04 An advisory vote on the frequency of future advisory votes on say on pay issuer Company Name Meeting Date CUSIP(2) Ticker (2) Cinemark Holdings, inc 5/12/2011 17243V-102 CNK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Steven P Rosenberg for for 2) Enrique F Senior for for 3) Donald G Soderquist for for 4) Roger T Staubach for for 02 Approval and ratification of the appointment of Deloitte & Touche, LLP as the independent registered public accountant issuer for for 03 Approval of the non-binding, advisory resolution regarding executive compensation issuer 1 year 1 year 04 Recommendation of the frequency of future advisory votes on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) The GEO Group, Inc 5/4/2011 36159R-103 GEO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Director issuer for for 1) Clarence E. Anthony for for 2) Norman A. Carlson for for 3) Anne N. Foreman for for 4) Richard H. Glanton for for 5) Christopher C. Wheeler for for 6) George C. Zoley for for 02 To ratify the appointment of Grant Thornton LLP as the independent registered certified public accountants of The GEO Group, Inc. for the 2011 fiscal year issuer for for 03 Advisory vote on executive compensation issuer 1 year 3 years 04 Advisory vote on the frequency of holding future advisory votes on executive compensation issuer for for 05 In their discretion, the proxies are authorized to vote upon such other business as may properly come before the meeting Company Name Meeting Date CUSIP(2) Ticker (2) Points International Inc. 5/3/2011 730843-208 PTSEF Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for for 01 Election of directors for all nominees as outlined in the management information circular issuer for for 02 The appointment of Deloitte & Touche LLP as auditors of the corporation for the ensuing year and authorizing the directors to fix their remuneration issuer for for 03 The resolution attached as schedule C to the management information circular enabling the corporation's securities to be eligible for direct registration. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Temple-Inland Inc. 5/6/2011 879868-107 TIN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Election of director issuer for for 1A Larry R. Faulkner for for 1B Jeffrey M. Heller for for 1C Doyle R. Simons for for 02 Say on pay - an advisory vote on the approval of executive compensation issuer 1 year 1 year 03 Say when on pay - an advisory vote on the frequency of shareholder votes o executive compensation issuer for for 04 To ratify the audit committee's appointment of Ernst & Young LLP as independent registered public accounting firm for the year 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Encore Wire Company 5/3/2011 292562-105 WIRE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Donald E. Courtney for for 2) Thomas L. Cunningham for for 3) Daniel L. Jones for for 4) William R. Thomas, III for for 5) Scott D. Weaver for for 6) John H. Wilson for for 02 Proposal to approve, in an non-binding adivsory vote, the compensation of the company's named executive officers issuer 1 year 3 years 03 Determination, in a non-binding advisory vote, whether a stockholder vote to approve the compensation of the company's named executive officers should occur every one, two or three years issuer for for 04 Proposal to ratify the appointment of Ernst & Young LLP as independent auditors of the company for the year ending December 31, 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Kansas City Southern 5/5/2011 485170-302 KSU Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01. Directors issuer for for 1) Henry R. Davis for for 2) Robert J. Druten for for 3) Rodney E. Slater for for 02 Ratification of the Audit Committee's selection of KPMG LLP as our independent registered public accounting firm for 2011 issuer for for 03 Approval of the Kansas City Southern annual incentive plan for purposes of internal revenue code section 162(M) issuer for for 04 Advisory (non-binding) vote approving the 2010 compensation of our named executive officers issuer 1 year 3 years 05 Advisory (non-binding) vote on the frequency of the non-binding advisory vote on compensation of our named executive officers issuer Company Name Meeting Date CUSIP(2) Ticker (2) General Cable Corporation 5/12/2011 369300-108 BGC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Gregory B. Kenny for for 2) Charles G. McClure, Jr for for 3) Patrick M. Prevost for for 4) Robert L. Smialek for for 5) John E. Welsh III for for 02 Ratification of the appointment of Deloitte & Touche LLP, an independent registered public accounting firm, to audit General Cable's 2011 consolidated financial statements and internal control over financial reporting. issuer for for 03 To approve, by non-binding vote, the compensation of our executive officers issuer 1 year 1 year 04 To recommend, by non-binding vote, the frequency of executive compensation votes issuer Company Name Meeting Date CUSIP(2) Ticker (2) Kirby Corporation 4/26/2011 497266-106 KEX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Election of Director issuer for for 1A David L. Lemmon for for 1B George A. Peterkin, Jr. for for 1C Richard R. Stewart for for 02 Ratification of the selection of KPMG LLP as Kirby's independent registered public accounting firm for 2011. issuer for for 03 Advisory vote on the approval of the compensation of Kirby's named executive officers issuer 1 year 1 year 04 Advisory vote on the frequency of advisory votes on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) Alaska Air Group, Inc 5/17/2011 011659-109 ALK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Election of Director issuer for for 1) William S. Ayer for for 1B Patricia M. Bedient for for 1C Marion C. Blakey for for 1D Phyllis J. Campbell for for 1E Jessie J. Knight, Jr. for for 1F R. Marc Langland for for 1G Dennis F. Madsen for for 1H Byron I. Mallott for for 1I J. Kenneth Thompson for for 1J Bradley D. Tilden for for 02 Ratification of the appointment of KPMG LLP as the company's independent accountants issuer for for 03 Advisory vote on the compensation of the company's named executive officers issuer 1 year 1 year 04 Advisory vote on the frequency of a vote on named executive officer compensation issuer against against 05 Advisory vote on stockholders right to act by written consent stockholder for for 06 Approval of the amendment of the company's 2008 performance incentive plan issuer Company Name Meeting Date CUSIP(2) Ticker (2) Impax Laboratories, Inc 5/10/2011 45256B-101 IPXL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Director issuer for for 1) Leslie Z. Benet Ph.D. for for 2) Robert L. Burr for for 3) Allen Chao, Ph.D. for for 4) Nigel Ten Fleming, Ph.D. for for 5) Larry Hsu, Ph.D. for for 6) Michael Markbreiter for for 7) Peter R. Terreri for for 02 To approve, by non-binding vote, executive compensation issuer 1 year 1 year 03 To recommend, by non-binding vote, the frequency of executive compensation votes issuer Company Name Meeting Date CUSIP(2) Ticker (2) SWS Group Inc 5/18/2011 78503N-107 SWS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) against for 01 Approval, for purposes of NYSE listing of standards, of issuance of warrants & up to 17,391,304 shares of common stock of company issuable upon the exercise of warrants (subject to anti-dilution adjustments) or, in certain circumstances, non-voting perpetual participating preferred stock issuable upon exercise of warrants & convertible, in certain circumstances, into common stock issuer abstain for 02 The approval of the adjournment of the special meeting, if necessary or appropriate, to solicit additional proxies if there is an insufficient number of votes at the special meeting to approve proposal No. 1 described above issuer Company Name Meeting Date CUSIP(2) Ticker (2) Steven Madden, Ltd. 5/27/2011 556269-108 SHOO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Director issuer for for 1) Edward R. Rosenfeld for for 2) John L. Madden for for 3) Peter Migliorini for for 4) Richard P. Randall for for 5) Ravi Sachdev for for 6) Thomas H. Schwartz for for 02 To ratify the appointment of Eisneramper LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2011 issuer for for 03 To approve, by non-binding advisory vote, the executive compensation described in the Steven Madden, Ltd proxy statement issuer 1 year 3 years 04 To recommend, by non-binding advisory vote, the frequency of future advisory votes on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) Graftech International Ltd. 5/26/2011 384313-102 GTI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Director issuer for for 1) Randy W. Carson for for 2) Mary B. Cranston for for 3) Harold E. Layman for for 4) Ferrell P. McClean for for 5) Nathan Milokowsky for for 6) Michael C. Nahl for for 7) Steven R. Shawley for for 8) Craig S. Shular for for 02 To approve, by non-binding advisory vote, our executive compensation issuer 1 year 1 yaer 03 To recommend, by a non-binding advisory vote, how frequently we will have future advisory votes on our executive compensation - every one, two or three years issuer for for 04 Ratification of the appointment of Pricewaterhousecoopers LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2011 issuer Company Name Meeting Date CUSIP(2) Ticker (2) Heelys, Inc 6/9/2011 42279M-107 HLYS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Jerry R. Edwards for for 2) Patrick F. Hamner for for 3) Thomas C. Hansen for for 4) Gary L. Martin for for 5) N Roderick McGeachy III for for 6) Glenn M. Neblett for for 7) Ralph T. Parks for for 8) Richard F. Strup for for 02 Ratification of the appointment of Grant Thornton LLp as the company's independent registered public accounting firm for the fiscal year ended 2011. issuer Company Name Meeting Date CUSIP(2) Ticker (2) Maidenform Brands, Inc 5/26/2011 560305-104 MFB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Norman Axelrod for for 2) Bernd Beetz for for 3) Harold F. COmpton for for 4) Barbara Eisenberg for for 5) Maurice S. Reznik for for 6) Karen Rose abstain for 02 Amendment to the company's 2009 omnibus incentive plan issuer for for 03 Advisory vote on executive compensation issuer 1 year 1 year 04 Advisory vote on the frequency of the advisory vote on executive compensation issuer for for 05 Ratification of the appointment of Pricewaterhousecoopers LLP as the company's independent registered public accounting firm for the fiscal year ended 2011 issuer Company Name Meeting Date CUSIP(2) Ticker (2) Entropic Communications, Inc. 5/19/2011 29384R-105 ENTR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Thomas Baruch for for 2) Patrick Henry for for 02 To reapprove the Internal Revenue Service code Section 162 (M) performance criteria and award limits of the Entropic Communications, Inc 2007 equity incentive plan issuer abstain for 03 To approve Entropic's executive compensation issuer 1 year 1 year 04 To approve the frequency with which a shareholder advisory vote on executive compensation will be held issuer for for 05 To ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm for the year ending December 31, 2011 issuer Company Name Meeting Date CUSIP(2) Ticker (2) Dean Foods Company 5/19/2011 242370-104 DF Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Directors issuer for for 1A Stephen L. Green for for 1B Joseph S. Hardin Jr. for for 1C John R. Muse for for 02 Proposal to amend the Dean Foods Company 2007 stock incentive plan issuer for for 03 Proposal to approve our executive compensation issuer 1 year 2 years 04 Proposal to approve the frequency of stockholder votes on our executive compensation issuer for for 05 Proposal to ratify Deloitte & Touche LLP as independent auditor issuer abstain against 06 Stockholder proposal regarding tax gross-ups stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Aegean Marine Petroleum Network, Inc. 5/12/2011 Y0017S-102 ANW Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Peter C. Georgiopoulos for for 2) John P. Tavlarios for for 3) Spyridon Fokas for for 02 Proposal to ratify the appointment of Deloitte Hadjipavlou Sofianos & Cambanis S.A. as the company's independent auditors for the fiscal year ending December 31, 2011 issuer Company Name Meeting Date CUSIP(2) Ticker (2) Faro Technologies, Inc 5/12/2011 311642-102 FARO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Stephen R. Cole for for 2) Marvin R. Sambur, Ph.D. for for 3) Jay W. Freeland for for 02 The ratification of Grant Thornton LLP as the company's independent registered public accounting firm for 2011. issuer 03 Non-binding resolution to approve the compensation of the company's named executive officers issuer 1 year 1 year 04 Non-binding vote on the frequency with which shareholders will vote on the compensation of the company's named executive officers issuer Company Name Meeting Date CUSIP(2) Ticker (2) AMR Corporation 5/18/2011 001765-106 AMR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 1.Director issuer for for 1) Gerard J. Arpey for for 2) John W. Bachmann for for 3) Armando M. Codina for for 4) Alberto Ibarguen for for 5) Ann M. Korologos for for 6) Michael A. Miles for for 7) Philip J. Purcell for for 8) Ray M. RObinson for for 9) Judith Rodin for for 10) Matthew K. Rose for for 11) Roger T. Staubach for for 02Ratification of the selection by the audit committee of Ernst & Young LLP as independent auditors for the year 2011 issuer for for 03 Advisory vote on executive compensation issuer 1 year 1 year 04 Advisory vote on frequency of advisory vote on executive compensation issuer abstain against 05 Stockholder proposal relating to cumulative voting for the election of directors. stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Data I/O Corporation 5/17/2011 23790-102 DAIO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Paul A. Gary for for 2) Fredrick R. Hume for for 3) Steven M. Quist for for 4) William R. Walker for for 5) Douglas W. Brown for for 02 Proposal to approve the amendment and restatement of the Data I/O Corporation 2000 stock compensation incentive plan as described in the proxy statement for the 2011 annual meeting of shareholders issuer for for 03 Proposal to ratify the continued appointment of Grant Thornton LLP as the company's independent auditors issuer Company Name Meeting Date CUSIP(2) Ticker (2) Clean Energy Fuels Corp 5/25/2011 184499-101 CLNE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Director(s): issuer for for 1) Andrew J. Littlefair for for 2) Warren I. Mitchell for for 3) John S. Herrington for for 4) James C. Miller III for for 5) Boone Pickens for for 6) Kenneth M. Socha for for 7) Vincent C. Taormina for for 02 Ratification of the appointment of KPMG LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2011 issuer for for 03 Advisory, non-binding vote on executive compensation issuer 1 year 2 years 04 To recommend, by advisory, non-binding vote, the frequency of votes on executive compensation issuer for for 05 Approval of amendment to amended and restated 2006 equity incentive plan to increase the aggregate number of shares under the plan by 3,000,000 issuer for for 06 Approval of amendment to director's warrant issuer Company Name Meeting Date CUSIP(2) Ticker (2) Mako Surgical Corp 6/16/2011 560879-108 MAKO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) S.M. Blumenfeld, PhD. for for 2) John G. Freund, M.D. for for 3) William D. Pruitt for for 02 To approve by non-binding advisory vote the compensation of our named executive officers issuer 1 year 1 year 03 To approve by non-binding advisory vote the frequency of future advisory votes on the compensation of our named executive officers issuer for for 04 Proposal to ratify the appointment of Ernst & Young LLP as the independent registered public accounting firm for 20113 issuer Company Name Meeting Date CUSIP(2) Ticker (2) Masimo Corporation 6/1/2011 574795-100 MASI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) 01 Director issuer for for 1) Dr. Steven J. Barker for for 2) Mr. Sanford Fitch for for 02 To ratify the selection of Grant Thornton LLP as the company's independent auditors for fiscal year 2011 issuer for for 03 To approve by advisory (nonbinding) vote the compensation of the company's named executive officers issuer 1 year 3 years 04 To recommend, by advisory (nonbinding) vote, the frequency of the aprove of the company's executive compensation issuer against against 05 A stockholder proposal to adopt a majority voting standard for director elections stockholder Company Name Meeting Date CUSIP(2) Ticker (2) Hallmark Financial Services, Inc. 6/2/2011 40624Q-203 HALL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) 01 Director issuer for for 1) Mark E. Schwarz for for 2) Scott T. Berlin for for 3) James H. Graves for for 4) Jim W. Henderson for for 02 Advisory vote on say-on-pay resolution issuer 1 year 1 year 03 Advisory vote on say-on-frequency proposal issuer Company Name Meeting Date CUSIP(2) Ticker (2) G-III Apparel Group, Ltd. 6/7/2011 36237H-101 GIII Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Morris Goldfarb for for 2) Sammy Aaron for for 3) Thomas J. Brosig for for 4) Alan Feller for for 5) Jeffrey Goldfarb for for 6) Carl Katz for for 7) Laura Pomerantz for for 8) Willem Van Bokhorst for for 9) Richard White for for 02Proposal to approve an amendment to our certificate of incorporation to increase the number of authorized shares of common stock issuer for for 03 Proposal to approve, on an advisory basis, the compensation of our named executive officers issuer 1 year 1 year 04 Proposal to approve, on an advisory basis, the frequency of future advisory votes on compensation of our named executive officers issuer for for 05 Proposal to ratify the appointment of Ernst & Young LLP issuer Company Name Meeting Date CUSIP(2) Ticker (2) Chico's FAS, Inc. 6/23/2011 168615-102 CHS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Director issuer for for 1A John J. Mahoney for for 1B David F. Walker for for 1C Stephen E. Watson abstain for 02 Proposal to approve Chico's FAS, Inc. second amended and restated employee stock purchase plan issuer for for 03 Proposal to ratify the appointment of Ernst & Young LLP as independent certified public accountants. issuer for for 04 Advisory resolution approving executive compensation issuer 1 year 1 year 05 Advisory vote on the frequency of future advisory votes on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) Brigham Exploration Company 6/21/2011 109178-103 BEXP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01Director issuer for for 1) Ben M. Brigham for for 2) David T. Brigham for for 3) Harold D. Carter for for 4) Stephen C. Hurley for for 5) Stephen P. Reynolds for for 6) Hobart A. Smith for for 7) Dr. Scott W. Tinker for for 02 Approval of the appointment of KPMG LLP as the company's auditors for the fiscal year ending December 31, 2011 issuer for for 03 Approval of, by a non-binding advisory vote, the compensation paid to our named executive officers in 2010 issuer 1 year 3 years 04 Determination of, by a non-binding advisory vote, the frequency of submission to stockholders of future advisory votes on executive compensation issuer abstain for 05 Approval of the amendment to the 1997 director stock option plan to extend the term of future options to be granted pursuant to the plan from seven years to ten years issuer abstain for 06 Approval of the grant of 1,500 shares of common stock to each of our non-employee directors issuer Company Name Meeting Date CUSIP(2) Ticker (2) Oxford Industries, Inc. 6/15/2011 691497-309 OXM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for Election of Director issuer for for 1A J. Reese Lanier for for 1B Dennis M. Love for for 1C Clyde C. Tuggle for for 03 Proposal to ratify the appointment of Ernst & Young LLP to serve as the company's independent public accounting firm during fiscal 2011. issuer for for 03 Proposal to approve on an advisory (non-binding) basis a resolution approving the compensation of the company's named executive officers issuer 1 year 1 year 04 Proposal to recommend on an advisory (non-binding) basis the frequency of votes on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) Jos A. Bank Clothiers, Inc. 6/17/2010 480838-101 JOSB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) R. Neal Black for for 2) Robert N. Wildrick for for 02 Ratification of the selection of Deloitte & Touche LLp as the company's registered public accounting firm for the fiscal year ending Janury 28, 2012. issuer for for 03 An advisory vote on executive compensation. issuer 1 year 1 year 04 An advisory vote on the frequency of future executive compensation votes. issuer Company Name Meeting Date CUSIP(2) Ticker (2) LSB Industries, Inc. 6/2/2011 502160-104 LXU Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Steven J. Golsen for for 2) Bernard G. Ille for for 3) Donald W. Munson for for 4) Ronald V. Perry for for 5) Tony M. Shelby for for 02 Proposal to ratify independent public accounting firm for 2011 issuer for for 03 Say on pay - an advisory vote on the approval of executive compensation issuer 1 year 3 years 04 Say when on pay - an advisory vote on the approval of the frequency of shareholder votes on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) Cirrus Logic, Inc. 7/28/2011 172755-100 CRUS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for for 1) Michael L. Hackworth for for 2) John C. Carter for for 3) Timothy R. Dehne for for 4) Jason P. Rhode for for 5) Alan R. Schuele for for 6) William D. Sherman for for 7) Robert H. Smith for for 8) Susan Wang for for 02 Ratification of the appointment of Ernst & Young LLP as the company's independent registered public accounting firm for the fiscal year ending March 31, 2012 issuer for for 03 Advisory vote on executive compensation issuer 1 year 3 years 04 To recommend, by non-binding vote, the frequency of advisory votes on executive compensation issuer Company Name Meeting Date CUSIP(2) Ticker (2) Westport Innovations Inc 7/14/2011 960908-309 WPRT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) for 01 Director issuer for 1) John A. Beaulieu for for 2) Warren J. Baker for for 3) M.A. (Jill) Bodkin for for 4) David R. Demers for for 5) Dezso J. Horvath for for 6) Sarah Liao Sau Tung for for 7) Albert Maringer for for 8) Gottfried (Guff) Muench for for 02Appointment of KPMG LLP as auditors of the corporation for the ensuing year and authorizing the directors to fix their remuneration. issuer SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Professionally Managed Portfolios By (Signature and Title)* /s/ Eric W. Falkeis Eric W. Falkeis Principal Executive Officer Date August 23, 2011 * Print the name and title of each signing officer under his or her signature.
